                                                 Exhibit 1 - Crouch MTD Memo   1


                          IN THE GENERAL SESSIONS COURT
                          FOR DICKSON COUNTY, TENNESSEE
                                   AT CHARLOTTE


       STATE OF TENNESSEE,               )
                                         )
                 Plaintiff,              )
       vs.                               )     Docket No:      2021-CR-18
                                         )
       JOSHUA GARTON,                    )
                                         )
                 Defendant.              )



       ________________________________________________________

                       TRANSCRIPT OF PROCEEDINGS
          PRODUCED FROM A COPIED COMPACT DISC OF THE RECORDED
          PRELIMINARY HEARING HELD IN GENERAL SESSIONS COURT
                   Before the Honorable Craig Monsue
                            February 3, 2021
       ________________________________________________________



       APPEARANCES:

             For the Plaintiff:          Ray Crouch
                                         District Attorney General
                                         23rd Judicial District
                                         P.O. Box 580
                                         Charlotte, Tennessee 37036

             For the Defendant:          Jake Lockert
                                         District Public Defender
                                         23rd Judicial District
                                         105 Sycamore Street
                                         Ashland City, Tennessee 37015


                                   ***************

                                 Kim Davidson, LCR
                                Davidson Reporting
                               1270 Harristown Road
                          Ashland City, Tennessee 37015
                                  (615) 519-6754




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 1 of 143 PageID #: 295
                                                 Exhibit 1 - Crouch MTD Memo   2


                                   I N D E X

                                                                      Page


       Opening Statements Waived


       LISA BAKER
       Direct Examination by General Crouch..........                  10
       Cross Examination by Mr. Lockert..............                  25
       ReDirect Examination by General Crouch........                  29

       JONATHAN BAILEY
       Direct Examination by General Crouch..........                  31
       Cross Examination by Mr. Lockert..............                  57
       ReDirect Examination by General Crouch........                  62
       ReCross Examination by General Crouch.........                  64
       Further Redirect Examination by Gen. Crouch...                  65

       MELISSA BAKER BOHN
       Direct Examination by General Crouch..........                  67
       Cross Examination by Mr. Lockert..............                  71

       CAPTAIN DONNY ARNOLD
       Direct Examination by General Crouch..........                  75
       Cross Examination by Mr. Lockert..............                  80
       ReDirect Examination by General Crouch........                  81
       ReCross Examination by Mr. Lockert............                  82
       Further Redirect Examination by Gen. Crouch...                  82
       Further Recross Examination by Mr. Lockert....                  83

       ROBERT TERRY CAUTHEN
       Direct Examination by General Crouch..........                  85

       AGENT JOE CRAIG
       Direct Examination by General Crouch.......... 90
       Cross Examination by Mr. Lockert.............. 102
       ReDirect Examination by General Crouch........ 116
       ReCross Examination by General Crouch......... 122


       Closing Argument by General Crouch............ 126


       Closing Argument by Mr. Lockert............... 132


       Court's Ruling................................ 133




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 2 of 143 PageID #: 296
                                                 Exhibit 1 - Crouch MTD Memo   3



                                   E X H I B I T S


                                                                      Page


       1   Facebook messages between Jonathan
           Bailey and Joseph Callaway                                  57


       2   Photograph posted by Joseph Callaway
           on Facebook                                                118


       3   Digital copies of negative responses by
           DWC Construction after the posting of
           photograph by Joshua Garton                                121




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 3 of 143 PageID #: 297
                                                 Exhibit 1 - Crouch MTD Memo       4


   1                         P R O C E E D I N G S

   2                   (WHEREUPON, the following proceedings were

   3   had in open court:)

   4                   THE COURT:              Okay.     I think we've let

   5   everybody into the meeting room now.               We're ready to

   6   take up case number 2021-CR-18, State of Tennessee

   7   versus Joshua Garton.          The State's represented by

   8   District Attorney General Ray Crouch.               General Crouch is

   9   present in the courtroom.           Mr. Garton is represented by

  10   Mr. Jake Lockert, District Public Defender.                 Mr. Lockert

  11   is joined in by Zoom.

  12                   What were we going to start with, Gentlemen?

  13                   GENERAL CROUCH:         Judge, the State had filed

  14   a Motion For a Mental Health Examination and Competency

  15   Exam.

  16                   THE COURT:              Mr. Lockert, can you hear

  17   General Crouch?

  18                   MR. LOCKERT:            Yes, Your Honor.

  19                   THE COURT:              Okay.     So, let's see -- do

  20   you have an extra copy of your motion, General?                   I don't

  21   know that I...

  22                   GENERAL CROUCH:         I do not.

  23                   THE COURT:              Okay.     Huh?

  24                   MR. LOCKERT:            We're agreeable -- we're

  25   agreeable to an order to a mental health exam.                  We're




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 4 of 143 PageID #: 298
                                                 Exhibit 1 - Crouch MTD Memo    5


   1   doing the same thing in circuit.              The only drawback

   2   right now is we've got hundreds of pages of documents

   3   from Centerstone and Middle Tennessee Mental Health

   4   wants to see all of the Centerstone records.                  And

   5   Ms. Jones in my office is asking if we can download them

   6   on a thumb drive and give them to the person at

   7   Centerstone.       That person has advised they now have

   8   COVID and ask that we fax them.             We're trying to find

   9   another way because it's been difficult to fax several

  10   hundred pages.        Ms. Jones is working hard on getting

  11   that done, so we should be ready for an evaluation next

  12   week at the latest.         We're not opposed to the motion.

  13                   THE COURT:              All right.      So I've got a

  14   copy of the agreed order that was signed from the -- by

  15   Circuit Court Judge Wolfe from March of 2020.                  So that

  16   order, as far as the Court knows, would still -- would

  17   still be a valid court order.             It was just that --

  18                   MR. LOCKERT:            Yes, Your Honor.

  19                   THE COURT:                -- that -- the order

  20   states that Mr. Garton was to be referred to Centerstone

  21   for the evaluation but has -- has the -- is Centerstone

  22   doing the evaluations anymore or was there some other --

  23   some other where else that was doing the evaluations?

  24                   MR. LOCKERT:            No, Your Honor.        Middle

  25   Tennessee Mental Health is taking over now.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 5 of 143 PageID #: 299
                                                 Exhibit 1 - Crouch MTD Memo       6


   1                   THE COURT:              Okay.

   2                   MR. LOCKERT:            That caused part of the

   3   delay.     The main part of the delay is Ms. Jones has been

   4   trying to get the records from Centerstone.                 We believe

   5   we have all the records now.            We've got to get them to

   6   Middle Tennessee Mental Health.             The delay was not

   7   anything that our client did or didn't do.                 The delay is

   8   us in getting those records from Middle Tennessee and I

   9   think we've got them now.

  10                   THE COURT:              Okay.     Well, it sounds

  11   like the State and defense are both in agreement for an

  12   order for a mental health evaluation.               So there will be

  13   an order out of circuit court and an order out of

  14   general sessions court then.            So what's next then?

  15                   MR. LOCKERT:            Well, I don't know if

  16   we're on the docket for a preliminary hearing today.                    I

  17   filed a motion, but I'm assuming if we're going to do a

  18   preliminary hearing, we probably ought to do that first.

  19                   THE COURT:              Well, does the State and

  20   the defense want to go forward with a preliminary

  21   hearing in light of the pending evaluation?

  22                   GENERAL CROUCH:         Judge, my position is that

  23   there are now two orders now from circuit court and

  24   general sessions for mental evaluation.                I don't know

  25   how we could go forward with that type -- with a




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 6 of 143 PageID #: 300
                                                 Exhibit 1 - Crouch MTD Memo   7


   1   preliminary hearing.

   2                   MR. LOCKERT:            Well, if we're not going

   3   to pursue the preliminary hearing at this time, I would

   4   like to proceed with my motion.             My client, as far as

   5   I'm concerned, is competent to assist me in whatever we

   6   choose to do, the preliminary hearing or the Motion to

   7   Dismiss.

   8                   GENERAL CROUCH:         Judge, a Motion to Dismiss

   9   will be the preliminary hearing.              I mean, I have six

  10   witnesses, three that will testify in person and three

  11   that are holding online right now.

  12                   MR. LOCKERT:            I can tell the Court I've

  13   talked to my client three times now.               He's competent for

  14   us to do a preliminary hearing.

  15                   THE COURT:              Okay.     Well, we can go

  16   ahead and do that.         Now, let me first say, Mr. Lockert,

  17   I have reviewed your Motion to Dismiss.

  18                   MR. LOCKERT:            Yes, Your Honor.

  19                   THE COURT:              Now, I'll go ahead and say

  20   that the Court's position on a review of your motion and

  21   the memorandum supporting attached thereto as well as

  22   the statute with which Mr. Garton is charged with

  23   violating, it seems to the Court that your position that

  24   this was protected speech under the First Amendment --

  25   well, just -- maybe yes, maybe no, but the Court's take




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 7 of 143 PageID #: 301
                                                 Exhibit 1 - Crouch MTD Memo     8


   1   on it is kind of depends on what the proof the State

   2   would show at a preliminary hearing.               I mean, certainly

   3   we could -- the State was ready to go forward with that

   4   and you're saying you're ready to go forward and your

   5   client is competent for preliminary hearing purposes.

   6   We can go ahead and go forward with the preliminary

   7   hearing.      And then certainly prior to the Court

   8   ruling -- making any ruling as to probable cause can

   9   certainly hear argument if you wish to make any

  10   additional argument on your Motion to Dismiss at that

  11   time.

  12                   MR. LOCKERT:            Yes, Your Honor.        I think

  13   that's the best way to handle it.               Do the preliminary

  14   hearing first and then the Court will be more informed

  15   as to what the facts are.           Then as a part of the

  16   argument at the end of the preliminary hearing, I'll

  17   make the motion to dismiss.

  18                   THE COURT:              Okay.     All right.

  19   General, what -- what witnesses do you have online that

  20   you plan to call?

  21                   GENERAL CROUCH:         Online, Your Honor, I have

  22   Lisa Baker, Melissa Baker Bohn, and Jonathan Bailey.

  23                   THE COURT:              All right.      So what we'll

  24   do then -- Mr. Lockert, do you request the Rule, sir?

  25                   MR. LOCKERT:            Yes, Your Honor.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 8 of 143 PageID #: 302
                                                 Exhibit 1 - Crouch MTD Memo         9


   1                   THE COURT:              Okay.     What we'll do is we

   2   will put the State's witnesses back into the lobby.                     And

   3   then as they're called, they will be admitted back into

   4   the meeting one by one, okay.

   5                   Which witness do you plan to call first,

   6   General?

   7                   GENERAL CROUCH:         Lisa Baker.

   8                   THE COURT:              We'll leave Mrs. Baker in

   9   the meeting room.         Any of the other State's witness,

  10   we'll take them out of the meeting room and put them in

  11   the lobby that are on Zoom.            And the other State's

  12   witnesses, if you will please step outside the courtroom

  13   and we will call you back in when it is your turn to

  14   testify, okay.

  15                   GENERAL CROUCH:         Your Honor, I will

  16   designate Agent Craig as the State's witness and will

  17   remain in the courtroom.

  18                   THE COURT:              Okay.     All right.      Agent

  19   Joe Craig has been designated as the State's agent --

  20   State's -- and he will be allowed to remain in the

  21   courtroom during the proceedings.

  22                   All right.      Let's see, can I get some help

  23   with the -- or, John, if we can take -- put Mr. --

  24   Mr. Bailey and Ms. Baker Bohn back in the -- back into

  25   the lobby, please.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 9 of 143 PageID #: 303
                                                  Exhibit 1 - Crouch MTD Memo   10


   1                    Okay.    And if you will -- Mrs. Baker, if you

   2    can please, if you would like to unmute your mic at this

   3    point.     Okay.    Can you say something, please?

   4                    MRS. BAKER:             Yes, sir.

   5                    THE COURT:              Okay.     We can hear you,

   6    great.     Thank you.      All right.     Then we'll go ahead and

   7    proceed with the preliminary hearing.               Did the State

   8    want to make an opening statement?

   9                    GENERAL CROUCH:         Waived.

  10                    THE COURT:              Mr. Lockert, opening

  11    statement?

  12                    MR. LOCKERT:            No, Your Honor.

  13                    THE COURT:              Okay.     Go ahead and call

  14    your first witness, General.

  15                    GENERAL CROUCH:         The State calls Lisa

  16    Baker.

  17                    THE COURT:              All right.      Mrs. Baker, if

  18    you will raise your right hand and let me swear you in,

  19    please.

  20                                   LISA BAKER

  21    having been first duly sworn by the Judge to tell the

  22    truth, the whole truth and nothing but the truth, was

  23    examined and testified upon her oath as follows:

  24    DIRECT EXAMINATION

  25    BY GENERAL CROUCH:




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 10 of 143 PageID #: 304
                                                  Exhibit 1 - Crouch MTD Memo   11


   1        Q.    Mrs. Baker, will you state your full name,

   2    please?

   3        A.    Lisa Shellack Baker.

   4        Q.    Thank you.     And, Mrs. Baker, what is your

   5    relationship to Daniel Baker?

   6        A.    Daniel Baker is my husband.           I was widowed.

   7        Q.    Now, I'm going to call your attention to Friday,

   8    January the 22nd in 2021.           Do you remember that day?

   9        A.    Yes.

  10        Q.    Okay.     Did you receive a Facebook image that was

  11    posted by Mr. Joseph Callaway?

  12        A.    I did.

  13        Q.    Okay.     How did you receive that image?

  14        A.    It was a screenshot sent to me by a friend.

  15        Q.    Okay.     How many times throughout the morning of

  16    Friday, January 22nd, did you even receive the image or

  17    text messages or phone calls or any type of

  18    communication about the Facebook posting?

  19                      MR. LOCKERT:          Objection.

  20                      THE COURT:            Hold on just a moment.

  21    Mr. Lockert, you --

  22                      MR. LOCKERT:          How many times she

  23    received it unless she can testify to each and every

  24    person that sent it to her.           If it's sent to her by 50

  25    people other than my client, it's not relevant.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 11 of 143 PageID #: 305
                                                  Exhibit 1 - Crouch MTD Memo   12


   1                    GENERAL CROUCH:         Actually, Judge, it would

   2    be relevant because reception of a message can come

   3    through third persons.          Just like if I mailed you

   4    something and the mailman delivers it, it's being

   5    received by a second person.

   6                    MR. LOCKERT:            I'll again object unless

   7    she can testify who sent it to her.

   8                    GENERAL CROUCH:         I haven't asked her, but

   9    what's his legal basis for the objection?

  10                    THE COURT:              I believe Mr. Lockert

  11    stated relevance, General.

  12                    MR. LOCKERT:            Relevance and also

  13    hearsay.

  14                    GENERAL CROUCH:         Well, the statute in

  15    question, one of the elements is frequency or means of

  16    communication.       So a relevant question would be

  17    determining how many times Mrs. Baker received the

  18    image.     Now, who all sends it to her, it was initiated

  19    by the defendant.        So when he puts it out there to be

  20    sent and circulated, he's responsible for every single

  21    one of those deliveries.

  22                    MR. LOCKERT:            I'm prepared to argue the

  23    face at this point, Your Honor, but still it is

  24    relevant.      The statute is referring to a defendant

  25    sending something.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 12 of 143 PageID #: 306
                                                  Exhibit 1 - Crouch MTD Memo   13


   1                    GENERAL CROUCH:         Actually, Your Honor, the

   2    statute specifically defines communication and it says

   3    communication with a person that posted on or through a

   4    social media network.          A social media network, by

   5    definition, is a group of people who are intending to

   6    communicate with one another.

   7                    MR. LOCKERT:            I will agree, Your Honor,

   8    that each and every person who sent this to her would

   9    also under General Crouch's theory be guilty of

  10    harassment.      Therefore, I think it's important to know

  11    who all the alleged parties of the crime are.                  Anyone

  12    who sent this to her if she found it harassing or

  13    distressful in any way, each of those people need to be

  14    looked at for sending something that's harmful.

  15                    GENERAL CROUCH:         Well, Your Honor, you have

  16    to look at the intent of each person that was sending

  17    it.    In this case, we know the intent by his other

  18    communications of the defendant, whereas the third party

  19    persons sending it to Mrs. Baker were concerned for her

  20    health and safety.

  21                    THE COURT:              All right.      As to the

  22    objection --

  23                    MR. LOCKERT:            The General is testifying.

  24    He can't testify as to what their concern is.

  25                    THE COURT:              Thank you, Gentlemen.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 13 of 143 PageID #: 307
                                                  Exhibit 1 - Crouch MTD Memo      14


   1    Let's -- as to the objection for relevance perspective,

   2    the Court is going to overrule in light of Mr. Lockert's

   3    later argument.        Mr. Lockert, the Court would note that

   4    Mrs. Baker will be subject to cross examination.                   So if

   5    you can certainly -- the State -- the Court would find

   6    the State doesn't have to go into that at this point,

   7    but you will have the opportunity to when you cross

   8    examine her, but I'm going to overrule the objection as

   9    to relevance.

  10                    Go ahead, General, ask your question again.

  11    BY GENERAL BAKER:

  12        Q.   Mrs. Baker, let me draw your attention back to

  13    the number of times that you received the image.                   Can

  14    you recall?

  15        A.   I would guess at least five or six times.                 I

  16    would have to go back and...

  17        Q.   Did you receive phone calls and other messages

  18    about the image?

  19        A.   I did.

  20        Q.   And what was the context of you receiving those

  21    phone calls and messages?

  22        A.   Just asking if I was doing okay or if I -- if I

  23    had been on Facebook or, you know, if I was aware of

  24    what was going on.

  25        Q.   Do you know a Joshua Garton?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 14 of 143 PageID #: 308
                                                  Exhibit 1 - Crouch MTD Memo     15


   1        A.   I do not.

   2        Q.   Do you know a Joseph Callaway?

   3        A.   No.

   4        Q.   When you received the image, what was your

   5    reaction and how did you feel?

   6        A.   Well, when I first saw it, I thought "what in the

   7    world am I looking at?"          But, you know, it was -- I was

   8    disgusted and then sad and then I became fearful.

   9        Q.   Why were you fearful?

  10        A.   Just your mind starts racing on, you know, what's

  11    the intent behind it and, you know, should I -- should I

  12    be concerned with my safety, my child's safety.                  You

  13    know, there wasn't anything going on right now with the

  14    other trial or anything to do with Daniel in the news,

  15    so I wasn't sure, you know, if it was targeted.

  16        Q.   Sure.     Now, were people forwarding or sending you

  17    messages that Mr. Joseph Callaway had sent them through

  18    Facebook Messenger?

  19        A.   Yes.     I did receive some messages that were

  20    people interacting with him separately.

  21        Q.   Okay.     Did any of those messages reference you?

  22                     MR. LOCKERT:           Objection.

  23                     THE COURT:             Okay.    Just a moment.         All

  24    right.     What's the objection, Mr. Lockert?

  25                     MR. LOCKERT:           Objection is going to be




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 15 of 143 PageID #: 309
                                                  Exhibit 1 - Crouch MTD Memo   16


   1    time frame as to when she received those, whether it was

   2    before or after it being posted (inaudible) online.

   3    Whether or not it was before or after my client's -- the

   4    warrant had been taken out.

   5                     THE COURT:             Okay.     General, if you

   6    could lay a foundation.

   7    BY GENERAL CROUCH:

   8        Q.   Mrs. Baker, let's go back.             When did you receive

   9    the -- what time was it when you received the very first

  10    image?

  11        A.   It was about -- I'd say a quarter till 8:00, ten

  12    till 8:00.

  13        Q.   In the morning?

  14        A.   Yes, sir.

  15        Q.   And you began receiving these forwarded

  16    communications from a Joseph Callaway about what time?

  17        A.   I really can't recall without pulling it up and

  18    looking at it, but I believe I was still at work, so it

  19    would have been before noon.

  20        Q.   Before noon?

  21        A.   Uh-huh.     And I wasn't on Facebook directly while

  22    I was at work, so I'm unaware of when the TBI may have

  23    posted whatever was posted.

  24        Q.   Okay.     So to the best of your recollection, you

  25    received these messages before noon?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 16 of 143 PageID #: 310
                                                  Exhibit 1 - Crouch MTD Memo   17


   1        A.    Yes.

   2                      GENERAL CROUCH:       Your Honor, the Court can

   3    take judicial notice of the time that the warrant was

   4    issued for Mr. Garton, which I believe would have been

   5    after 2:30 p.m. on Friday, January 22nd.

   6    BY GENERAL CROUCH:

   7        Q.    Now, Mrs. Baker, back to my initial question.

   8    Were these messages from Callaway in reference to you?

   9        A.    There were a few, yes, that I would assume

  10    reference -- he didn't call me by name, but he said "his

  11    wife".

  12        Q.    What did the message say?

  13        A.    That the next thing that would be (audio

  14    distortion).

  15        Q.    Your -- the computer -- the sound went off for

  16    just a second.        Could you repeat that?

  17        A.    The message that I saw said that the next

  18    photoshopped image would be of his wife.

  19        Q.    Okay.     How did that make you feel?

  20        A.    Well, it made me wonder what I had done.               You

  21    know what --

  22                      MR. LOCKERT:          Objection.

  23                      THE COURT:            Mr. Lockert objected.

  24    What --

  25                      MR. LOCKERT:          Basis of the objection is




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 17 of 143 PageID #: 311
                                                  Exhibit 1 - Crouch MTD Memo   18


   1    relevance.      If someone named Callaway shared a private

   2    conversation that they had with the defendant with this

   3    young lady, it's not relevant to what the intent was in

   4    posting this particular meme.            And a conversation in

   5    regard to what they might do in the future certainly is

   6    not relevant to the meme in question here and the charge

   7    in question here.

   8                    GENERAL CROUCH:         Your Honor, it is

   9    absolutely relevant.         Part of the fear and annoyance

  10    that was experienced by the victims is the fact that

  11    there's this anonymous person with a mask on and a

  12    Confederate flag posting a message -- a photo of someone

  13    urinating on a grave and then sending private messages

  14    threatening to upload more photos of Mrs. Baker.                   How is

  15    that not relevant in a harassment case?               This guy was

  16    targeting the Baker family.

  17                    THE COURT:              Looking at the statute, of

  18    course there's several different ways that -- under this

  19    statute that harassment can be committed.                But there's

  20    under (a)(1)(b), a reasonable person standard.                  Under 2,

  21    "requires intent that the frequency or means of the

  22    communication annoys, offends, alarms, or frightens the

  23    recipient and, by this action, annoys, offends, alarms

  24    or frightens the recipient."            Or under number 4,

  25    "communicates with another person or transmits or




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 18 of 143 PageID #: 312
                                                  Exhibit 1 - Crouch MTD Memo   19


   1    displays an image without legitimate purpose with the

   2    intent that the image viewed by the victim maliciously

   3    intends the communication to be a threat of harm and a

   4    reasonable person would perceive the communication to be

   5    a threat of harm."

   6                    So certainly the Court would find that

   7    Mrs. Baker's feelings or emotions or state of mind in

   8    relation to these messages she was receiving would

   9    entirely be relevant based under the standards as set

  10    forth in the statute.          So the objection is overruled.

  11                    Go ahead, General.

  12                    MR. LOCKERT:            Your Honor, did -- Your

  13    Honor.

  14                    THE COURT:              Yes, Mr. Lockert.

  15                    MR. LOCKERT:            That wasn't sent from my

  16    client to this young lady.           Not disseminated to her in

  17    any way.     It was a private conversation that was

  18    screenshotted by another individual and sent to her.

  19    Under the statute, clearly that does not encompass

  20    someone else screenshotting a private conversation

  21    saying bad things and then another person sending it to

  22    that person.       I may say terrible things about somebody,

  23    somebody I don't like, law enforcement or whatever, and

  24    if somebody then takes that and relays it to another

  25    person unbeknownst to me, how can I be held criminally




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 19 of 143 PageID #: 313
                                                  Exhibit 1 - Crouch MTD Memo   20


   1    liable to that?

   2                    GENERAL CROUCH:         Your Honor, this statute

   3    does not -- the harassment statute doesn't go to

   4    content --

   5                    THE COURT:              Hold on.     Both of y'all

   6    are talking.

   7                    MR. LOCKERT:             -- to the Court.

   8                    THE COURT:              What, Mr. Lockert?

   9                    MR. LOCKERT:            I'm asking the Court for a

  10    ruling as to whether or not a private conversation not

  11    disseminated by the defendant but someone else who

  12    shares a private conversation with the alleged victim,

  13    how is the defendant to be held criminally responsible

  14    for that?

  15                    THE COURT:              Okay.    Well, before I

  16    answer your question, I was going to give General Crouch

  17    a chance to respond.         General Crouch.

  18                    MR. LOCKERT:            Yes, sir.

  19                    GENERAL CROUCH:         Thank you.      Judge, in the

  20    harassment statute in Tennessee, the statute is narrowly

  21    tailored to define action versus content and to

  22    determine action and why the Court and proof can show

  23    the intent.      These private messages to third parties

  24    show the intent of the defendant to cause harassment and

  25    to try to intimidate the Baker family.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 20 of 143 PageID #: 314
                                                  Exhibit 1 - Crouch MTD Memo        21


   1                    Now, United States v. Gonzalez specifically

   2    holds this.      It says:      "In a case like this, it's not

   3    simply that the defendant made statements expressing

   4    their beliefs but that these statements were sent to the

   5    victim, the children, and third parties -- third parties

   6    as an extensive and successful campaign to threaten,

   7    intimidate, and harass."

   8                    The Court expects that if you send some type

   9    of harassing or threatening message to a third party,

  10    friends of Mrs. Baker, they will be expected to forward

  11    those to Mrs. Baker for her concern.              That's exactly

  12    what we have.

  13                    MR. LOCKERT:            You can't prove that was

  14    the defendant's intent that that be relayed to the

  15    victim.     He has no proof that that was the defendant's

  16    intent.

  17                    GENERAL CROUCH:         Judge, that's what we're

  18    doing is putting on proof.

  19                    MR. LOCKERT:            Until they can prove that

  20    was my client's intent in private conversations, those

  21    private conversations are not relevant, Your Honor.                     He

  22    may have said horrible things about Deputy Baker to

  23    friends in private conversations.             That's not a crime.

  24    Unless the State can prove that he intended for those to

  25    then be relayed to the victim, it's not relevant.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 21 of 143 PageID #: 315
                                                  Exhibit 1 - Crouch MTD Memo   22


   1                    THE COURT:              Well, Mr. Lockert, I agree

   2    with you, but I don't -- insofar as I don't know what

   3    the proof is going to end up showing.               I mean, that's

   4    why we're having the preliminary hearing.                The burden of

   5    proof is on the State.          If they're saying that this is

   6    -- if their intention -- their position is that your

   7    client -- there's probable cause to exist and believe --

   8    or there's probable cause to exist and believe that your

   9    client committed harassment against Mrs. Baker and

  10    they're going to show or they can show that there was --

  11    that that was your client's intent -- maybe they can,

  12    maybe they can't.        We haven't gotten there yet, but --

  13                    MR. LOCKERT:            I agree, Your Honor.

  14                    THE COURT:              So --

  15                    MR. LOCKERT:            And it could be -- that

  16    should be the foundation before they can go into any

  17    horrible thing said in private conversations.                  It should

  18    not come into proof unless the State can lay a

  19    foundation that those were intended to be disseminated

  20    to the alleged victim.          That's all I'm --

  21                    GENERAL CROUCH:         Your Honor, that is not

  22    the law.     The law does not require us to show that

  23    portion of intent.         It requires us to show the intent to

  24    commit harassment.         The intent.      Why did the defendant

  25    post this image?        We have to show his intent for that




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 22 of 143 PageID #: 316
                                                  Exhibit 1 - Crouch MTD Memo   23


   1    image to be meant as harassment.             We're not trying to

   2    regulate the content.          We're trying to show why he did

   3    it, his intent to do this posting.

   4                    MR. LOCKERT:            And, Your Honor, if he can

   5    show that these private conversations were intended to

   6    be disseminated and intended as harassment as opposed to

   7    a private discussion of a public matter about not liking

   8    police, not liking this officer, whatever, the State has

   9    to lay a foundation that that was intended to be

  10    disseminated and to be for the purpose of harassment.

  11                    GENERAL CROUCH:         We will.     As soon as we

  12    get to our next witness.

  13                    THE COURT:              All right.      Well, did you

  14    hear General Crouch, Mr. Lockert?

  15                    MR. LOCKERT:            I -- I think he said he

  16    would do that with his next witness.

  17                    THE COURT:              Well, as far as -- as far

  18    as that goes, I'm not going to tell or dictate to the

  19    State how they try their case or present their case, nor

  20    would I do the same to you, Mr. Lockert, and dictate to

  21    you how you would have to proceed with your case on your

  22    client's behalf; so...

  23                    MR. LOCKERT:            I understand, Your Honor.

  24    All I'm trying to do is make sure they comply with the

  25    rules of evidence.         Private conversations that are




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 23 of 143 PageID #: 317
                                                  Exhibit 1 - Crouch MTD Memo   24


   1    screenshotted is hearsay.           It has to be a foundation as

   2    to why it's relevant, what the intent of that private

   3    conversation was.        Otherwise, any private conversation

   4    my client has with anybody, trashing Officer Baker or

   5    the sheriff's department or anyone else, according to

   6    the State's theory, that comes in.              Whether it's hearsay

   7    or whatever, that comes in and should be relevant.

   8                    THE COURT:              Well, now, I was trying to

   9    take all this in, but I haven't heard any statements

  10    about what these messages may have contained or not have

  11    contained.      I thought that we were at the point that the

  12    question General Crouch asked was he asked Mrs. Baker

  13    how did that make you feel getting these messages, and I

  14    thought that that's where we're at at that point that

  15    you objected to the relevance about her receiving these

  16    messages from these third parties that were these

  17    screenshots or whatever.           I didn't hear any testimony,

  18    as far as the Court's aware, of any of the content of

  19    any of these messages.

  20                    So with -- General Crouch, was that, in

  21    fact, the -- I didn't want to mischaracterize your --

  22    the testimony, but as far as your question you asked of

  23    your witness?

  24                    GENERAL CROUCH:         Yes.

  25                    THE COURT:              Okay.    Well, I'll just say




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 24 of 143 PageID #: 318
                                                  Exhibit 1 - Crouch MTD Memo   25


   1    that I'll -- as far as any objections on that, you know,

   2    I'm just going to table that for right now and --

   3                    MR. LOCKERT:            Yes, Your Honor.

   4                    THE COURT:              As far as just the nature

   5    of this case that we're talking about communications

   6    through social media and all that entails, then I'll

   7    just go ahead and say that I want to -- you know, the

   8    State's got to get there and I'm going to give them the

   9    opportunity to get there.           And whether they do or

  10    whether they don't, that's up to them.               So let's just go

  11    ahead and plow forward.

  12                    GENERAL CROUCH:         Judge, that's all the

  13    questions I have for Mrs. Baker.

  14                    THE COURT:              All right.      Mr. Lockert?

  15    CROSS EXAMINATION

  16    BY MR. LOCKERT:

  17        Q.   Mrs. Baker, do you recall giving a statement to

  18    News Channel 2 after you became aware of this meme and

  19    what was said?

  20        A.   Yes.

  21        Q.   And on Channel 2, do you recall saying "I have

  22    lived through the worst and continue to just push

  23    forward.     There's not so much that people in this world

  24    can do to surprise me.          All I can do is pray for the

  25    lost soul responsible and for the safety of law




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 25 of 143 PageID #: 319
                                                  Exhibit 1 - Crouch MTD Memo        26


   1    enforcement."       Does that sound correct?

   2        A.   Yes.

   3        Q.   You didn't tell them you were afraid for you and

   4    your family?

   5        A.   I didn't think that was relevant for News 2.

   6        Q.   You didn't tell them that.

   7        A.   Do I let the world know that I'm fearful?                 No.       I

   8    don't want people showing up at my door.

   9        Q.   You didn't tell them that you were afraid for you

  10    and your family?

  11        A.   No.     I wasn't asked that question.

  12        Q.   Okay.     I'm just (inaudible).         Now, if this

  13    case -- your husband Officer Daniel Baker was (audio

  14    distortion) and not deceased, would you have considered

  15    (audio distortion) threatening or anything like that?

  16        A.   Can you repeat that?         The microphone cut out.

  17        Q.   If your husband had not tragically lost his life

  18    in the line of duty and were not dead and, in fact, was

  19    still alive, would you have considered this meme to be

  20    anything other than in just poor taste?

  21        A.   Well, I don't live in a make believe world.                    It

  22    is what it is.       As much as I wish that he were here

  23    today, he's not.        So I don't know how I would feel about

  24    it if he were here.

  25        Q.   You certainly wouldn't be near as afraid if your




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 26 of 143 PageID #: 320
                                                  Exhibit 1 - Crouch MTD Memo   27


   1    husband was still around?

   2        A.   I don't believe that to be true because there are

   3    a lot of families, law enforcement families, that are

   4    fearful and their spouses are here.

   5        Q.   Are you aware that on social media people post

   6    memes (audio distortion) all the time?

   7        A.   No.

   8        Q.   Do you think a meme with somebody peeing on a

   9    cop, would you consider that to be (audio distortion) if

  10    they posted a picture?

  11                    GENERAL CROUCH:         Judge, I'm going to object

  12    to speculation and relevance.            I mean, we're not talking

  13    about any other cop.         We're talking about someone who

  14    was murdered in the line of duty whose wife is now

  15    testifying.      Mr. Lockert will never know that feeling.

  16    So for him to compare some meme on Facebook to real life

  17    facts, that's calling for the witness to speculate as to

  18    how somebody else would feel who has not experienced and

  19    in the position that she's in.

  20                    THE COURT:              Mr. Lockert, I -- before

  21    we get to that, is that the phone on your desk ringing,

  22    sir?

  23                    MR. LOCKERT:            What?

  24                    THE COURT:              Was that phone, is that

  25    the phone on your desk that's ringing or by your desk?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 27 of 143 PageID #: 321
                                                  Exhibit 1 - Crouch MTD Memo   28


   1                    UNIDENTIFIED PERSON:           It's mine.

   2                    THE COURT:              Huh?

   3                    UNIDENTIFIED PERSON:           (Inaudible).

   4                    THE COURT:              Oh, is it your phone?

   5    Okay.    I would --

   6                    MR. LOCKERT:            (Inaudible).

   7                    THE COURT:              Okay.     We were -- I was

   8    hearing a phone ringing.           It seemed like it was

   9    interfering with audio, but -- okay.

  10                    So, Mr. Lockert, one more time for me

  11    because -- what was the question specifically you asked

  12    Mrs. Baker?

  13                    MR. LOCKERT:            If your husband were still

  14    alive today as opposed to being dead, would you have

  15    considered this meme as being harassing versus

  16    (inaudible)?

  17                    GENERAL CROUCH:         Judge, that was already

  18    asked and answered.

  19                    MR. LOCKERT:            She hasn't asked for me to

  20    clarify again.       So I assume she can answer.

  21                    THE COURT:              Yes, General, I'm going to

  22    -- Mrs. Baker, for the Court's clarity, can you please

  23    answer that question?

  24                    MRS. BAKER:             Can you repeat the

  25    question?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 28 of 143 PageID #: 322
                                                  Exhibit 1 - Crouch MTD Memo   29


   1                    MR. LOCKERT:            Yeah.

   2    BY MR. LOCKERT:

   3        Q.   If your husband -- if your husband was still

   4    alive and working for the sheriff's department and

   5    (audio distortion) this meme today, you consider that

   6    harassing or intimidating as you would knowing that he's

   7    dead?    Would it be a different situation?

   8        A.   It may have been presented a little bit

   9    differently as far as -- I mean, it would still be

  10    fearful because, I mean, he still would be out in the

  11    world trying to protect the community and it would still

  12    make me feel like he and myself and my family would be

  13    targeted.

  14                    MR. LOCKERT:            That's all I have.

  15                    THE COURT:              Any redirect?

  16                    GENERAL CROUCH:         Just one.

  17    REDIRECT EXAMINATION

  18    BY GENERAL CROUCH:

  19        Q.   Mrs. Baker, just to follow up.             I know we've

  20    talked about several instances where you received this

  21    image.     I think you testified that you were at work and

  22    couldn't get on Facebook; is that right?

  23        A.   Yes.

  24        Q.   Do you work in Dickson County?

  25        A.   Yes.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 29 of 143 PageID #: 323
                                                  Exhibit 1 - Crouch MTD Memo         30


   1        Q.    Okay.     Thank you.

   2                      THE COURT:            Mr. Lockert, any recross?

   3                      MR. LOCKERT:          No questions.

   4                      THE COURT:            Okay.     Mrs. Baker, you're

   5    excused as a witness.           If you want to leave the meeting,

   6    you can do that, or if you want to stay in the meeting,

   7    you can stay in the meeting.            If you would please mute

   8    your microphone if you do stay, though, okay.

   9                      MRS. BAKER:           Okay.

  10                      THE COURT:            Thank you.

  11                      MRS. BAKER:           Thank you.

  12                      THE COURT:            Next witness?

  13                      GENERAL CROUCH:       The State calls Jonathan

  14    Bailey.

  15                      THE COURT:            All right.      We can let

  16    Mr. Bailey into the meeting room.               Mr. Bailey, you can

  17    unmute your microphone, sir.            There you go.       Okay.       You

  18    can hear us?

  19                      MR. BAILEY:           Yes, Judge.

  20                      THE COURT:            Okay.     All right.     The

  21    State has called you as a witness.               If you will, please

  22    raise your right hand and let me swear you in.

  23                      (Whereupon, the Judge administers the oath

  24    to the witness).

  25                      THE COURT:            Thank you.      Your witness,




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 30 of 143 PageID #: 324
                                                  Exhibit 1 - Crouch MTD Memo   31


   1    General.

   2                                JONATHAN BAILEY

   3    having been first duly sworn by the Judge to tell the

   4    truth, the whole truth and nothing but the truth, was

   5    examined and testified upon his oath as follows:

   6    DIRECT EXAMINATION

   7    BY GENERAL CROUCH:

   8        Q.    Mr. Bailey, will you state your full name,

   9    please?

  10        A.    Jonathan Boyd Bailey.

  11        Q.    Thank you.     And where do you work, Mr. Bailey?

  12        A.    I am medically retired.

  13        Q.    Thank you.     Do you know Lisa Baker?

  14        A.    I do.

  15        Q.    Did you know Sergeant Daniel Baker?

  16        A.    I do.

  17        Q.    And what was your relationship with Sergeant

  18    Daniel Baker?

  19        A.    Daniel was my best friend.

  20        Q.    Was he a part of your wedding?

  21        A.    He was in my wedding.

  22        Q.    Pardon?

  23        A.    He was the best man in my wedding.

  24        Q.    And are you still friends with Mrs. Lisa Baker?

  25        A.    Yes, sir, I am.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 31 of 143 PageID #: 325
                                                  Exhibit 1 - Crouch MTD Memo   32


   1        Q.   Let me call your attention to the morning of

   2    January 22nd.       Did you have a Facebook Messenger

   3    communication with a Joseph Callaway?

   4        A.   Yes, sir.

   5        Q.   Did you know Joseph Callaway?

   6        A.   No, sir.

   7        Q.   Did that conversation or series of messaging

   8    occur at approximately 7:29 a.m.?

   9        A.   Yes, sir, I believe that's when I sent the brief

  10    message to him.

  11        Q.   Thank you.      And did you preserve those

  12    communications?

  13        A.   Yes, sir, I did.

  14        Q.   Okay.     Do you have those with you now?

  15        A.   I submitted those what I do have copies of, yes,

  16    sir.

  17        Q.   Okay.     So do you have them available to refer to

  18    as we go through this questioning?

  19        A.   Yes, sir.

  20        Q.   Okay.     What was the -- what was your first

  21    communication with Joseph Callaway at 7:29 a.m. on

  22    January 22nd?

  23                     MR. LOCKERT:           Objection.

  24                     GENERAL CROUCH:        What's the legal basis?

  25                     THE COURT:             What's the basis,




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 32 of 143 PageID #: 326
                                                  Exhibit 1 - Crouch MTD Memo   33


   1    Mr. Lockert?

   2                    MR. LOCKERT:            Hearsay.

   3                    GENERAL CROUCH:         I asked him what his

   4    communication was.

   5                    THE COURT:              Well, I don't know if it's

   6    hearsay or not, Mr. Lockert.

   7                    MR. LOCKERT:            As long as he doesn't

   8    testify to what Callaway told him or shared with him,

   9    that's fine.

  10                    GENERAL CROUCH:         Well, Judge, let's just go

  11    ahead and have that hearing because he will be because

  12    Callaway is Garton and these are statements and

  13    admissions of the defendant.            So they're not hearsay.

  14                    MR. LOCKERT:            Your Honor, they're

  15    hearsay if a person who alleges they heard or was told

  16    these conversations is not here to testify they're

  17    hearsay.

  18                    GENERAL CROUCH:         He is here to testify.

  19    He's talking to him right now.            His name is Jonathan

  20    Bailey.     He had this communication with the defendant.

  21    The defendant, by his own admission, is Joseph Callaway.

  22    That's part of the problem with these alleged First

  23    Amendment claims is that you have somebody who has taken

  24    the persona of Joseph Callaway in order to commit this

  25    harassment.      So if the issue is going to be proving the




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 33 of 143 PageID #: 327
                                                  Exhibit 1 - Crouch MTD Memo    34


   1    identity of Callaway, we can continue this and I can

   2    call another witness out of order, but Mr. Lockert is

   3    also saying that we can't put down any proof to show the

   4    intent of Joseph Callaway because we can't prove who he

   5    is?

   6                    MR. LOCKERT:            No, Your Honor.        If he can

   7    prove that Callaway is my client and if he can -- if

   8    he's going to show the Court that he will prove that

   9    with another witness, that's all right with me.                  But I

  10    don't want him testifying about something that a Joseph

  11    Callaway told him if he can't later prove that that was,

  12    in fact, my client.         But if he's saying he can prove

  13    that with a later witness, that's fine.

  14                    GENERAL CROUCH:         Judge, that is an argument

  15    to be made by the defense.           Whether they choose to

  16    continue forward with this persona of Joseph Callaway is

  17    their choice, but we have proof and an admission of

  18    Garton to using Callaway as his Facebook profile.

  19                    THE COURT:              Mr. Lockert, according to

  20    General Crouch, the State is prepared to present proof

  21    of that later in this hearing, that Joseph Callaway, the

  22    online persona, is, in fact, your client.

  23                    MR. LOCKERT:            And that's the reason I

  24    said, if the State is saying they can do that through

  25    substantive proof, that's fine.             I won't object.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 34 of 143 PageID #: 328
                                                  Exhibit 1 - Crouch MTD Memo   35


   1                      THE COURT:            Okay.    Objection

   2    withdrawn.        Go ahead, General.

   3    BY GENERAL CROUCH:

   4        Q.    Mr. Bailey, let's go back to my question, which

   5    -- January 22nd, 7:29 a.m., you asked through Facebook

   6    Messenger a question of Mr. Joseph Callaway; is that

   7    correct?

   8        A.    Yes, sir.

   9        Q.    And what did you ask?

  10        A.    I said, "I just want to know why?             Daniel was the

  11    best man at my wedding and a good friend.                He was a good

  12    cop.     We both treated people right.           If this is what you

  13    think he deserves, you didn't even know him."

  14        Q.    And what was Joseph Callaway's reply?

  15        A.    "You think that's bad, my friend, the party has

  16    only just begun.        That was just a little taste of what I

  17    can do."

  18        Q.    Okay.     And then your next question?

  19        A.    I said, "I am sure, but why?"

  20        Q.    His answer?

  21        A.    "Because I can."

  22        Q.    And your next statement or question?

  23        A.    "No doubt you have the right to say or do

  24    whatever you want.         Why Daniel though?"

  25        Q.    His response?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 35 of 143 PageID #: 329
                                                  Exhibit 1 - Crouch MTD Memo   36


   1        A.    "Because I can.       He ain't going to be the only

   2    one.     I have a list and I intend on keeping that list."

   3        Q.    Your question?

   4        A.    "Of dead police officers?"

   5        Q.    His response?

   6        A.    "Yes, you are totally correct.            And what's the

   7    objective here that you are trying to get me to

   8    understand?"

   9        Q.    And what was your response?

  10        A.    "I don't have any objectives, man.             It's just

  11    hard to understand.         He was a good dude.         I was a cop

  12    for many years, and there may be bad ones out there but

  13    there is way more good than bad.             I know I won't change

  14    your mind.      It's just hard to understand."

  15        Q.    And his next statement?

  16        A.    "The question is have I done any crime?"

  17        Q.    And your answer?

  18        A.    "As far as the post?"

  19        Q.    His response?

  20        A.    "Photoshop is a crime."         And then he sent a

  21    picture of -- looks like two gentlemen urinating

  22    defacing a grave stone.

  23        Q.    And in the picture that he sent you, is the image

  24    of Daniel Baker on the tombstone?

  25        A.    No, sir, it's not.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 36 of 143 PageID #: 330
                                                  Exhibit 1 - Crouch MTD Memo   37


   1        Q.   So he's showing you an image -- he sent you an

   2    image of a tombstone of two men urinating on it without

   3    Daniel Baker's image?

   4        A.   Yes, sir.

   5        Q.   Okay.     And then I think you responded to that

   6    image.

   7        A.   He's continued talking here.            He says, "here is

   8    the original.       Actually came off the back of a CD case."

   9        Q.   Okay.     And what did you say?

  10        A.   "I know it wasn't Daniel's grave site, but trust

  11    me, I've been there a bunch of times.               It's still just

  12    unbelievable to me.         Why piss on a dead cop who is

  13    actually a great dude?          The whole message just doesn't

  14    make sense to me."

  15        Q.   And what did he say?

  16        A.   "So tell me the crime that I've committed."

  17        Q.   And your answer?

  18        A.   "I haven't accused you of any crime."

  19        Q.   Callaway?

  20        A.   "Well, you kind of did when you said 'as far as

  21    the post'."

  22        Q.   And your response?

  23        A.   "With a question mark, my man.             I mean, I don't

  24    know you personally.         I don't think I have any friends

  25    that know you.       We have 25 mutual friends but none of




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 37 of 143 PageID #: 331
                                                  Exhibit 1 - Crouch MTD Memo     38


   1    them know you."

   2        Q.   His response?

   3        A.   "No one knows me, my dude, and no one is ever

   4    going to.      You can have the best tracking devices as

   5    possible.      I think before I post something."

   6        Q.   All right.      And your next question to him?

   7        A.   "So what is your mission?"

   8        Q.   His answer?

   9        A.   "What's my mission?         That's my mission.         Dickson

  10    County cops have falsely accused my boys of crimes they

  11    have not committed and they will pay, every single one

  12    of them.     So they sent a professional like me to drag

  13    the attention that I exactly want to know that they work

  14    for us, not themselves.          Trust me, I got 20 other people

  15    that can get the attention and the word out legally

  16    without anyone or any casualties.             I took four years of

  17    criminal justice.        I know what to say and what to do.

  18    If I didn't know what I was doing, I wouldn't have done

  19    it in the first place.          So maybe next time they'll think

  20    who they fuck with.         Trust me, I get paid regardless."

  21        Q.   And your answer?

  22        A.   "So you're just trolling them to get them mad?"

  23        Q.   And what did he say?

  24        A.   He said, "and it seems that I got the attention

  25    that I want."




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 38 of 143 PageID #: 332
                                                  Exhibit 1 - Crouch MTD Memo   39


   1        Q.    Your response?

   2        A.    "I got you.      So the objective is to call

   3    attention to your cause?"

   4        Q.    His answer?

   5        A.    "This is just only a taste of what we're doing.

   6    Sometimes you have to shake things up and rattle some

   7    cages, and it seems that my post is going all over

   8    Facebook and I am loving it."

   9        Q.    What was that last paragraph again?

  10        A.    "And it seems that my post is going all over

  11    Facebook and I'm loving it."

  12        Q.    Okay.    And your response?

  13        A.    "Oh, no doubt.       I just wish there was another way

  14    for you to get your message out other than Daniel, other

  15    than hate."

  16        Q.    Callaway said?

  17        A.    "No, there is no other way.           Cops think they have

  18    more power than what they can handle.               Dickson County

  19    cops are crooked, pathetic, low lives.               How can I prove

  20    this?     I have plenty of cases that are on my desk right

  21    now.     Eight people have been falsely accused of crimes

  22    that they haven't even committed.             What do you call

  23    that?"

  24        Q.    And your answer?

  25        A.    "A matter of jurisprudence.           Something that if




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 39 of 143 PageID #: 333
                                                  Exhibit 1 - Crouch MTD Memo     40


   1    true can have severe judicial ramifications, things that

   2    are handed civilly in court, things that cops don't get

   3    away with."

   4        Q.    And Callaway's response?

   5        A.    "Police are not accountable for anything.                It's

   6    their word over our word.           So since they think they have

   7    power, they forget people like me will make their job

   8    solely harder than what it is.            I'll make them cry like

   9    little -- like little babies and the people who follow

  10    them."

  11        Q.    And your response to him?

  12        A.    "That's not true.        Police are held way more

  13    accountable than you image.           I've witnessed with my own

  14    eyes officers get relieved of their duties without

  15    upholding their oath."          And the next question I asked

  16    him was:     "Who is the cop that falsely accused your

  17    folks?"

  18        Q.    And his answer?

  19        A.    "Yeah.    Falsely accusing my folks.           And the D.A.

  20    and judges, all of them are going to have it handed to

  21    them.     They just got to wait in line."

  22        Q.    Your response?

  23        A.    "Which cop was it?"

  24        Q.    Answer?

  25        A.    "That's classified."




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 40 of 143 PageID #: 334
                                                  Exhibit 1 - Crouch MTD Memo   41


   1        Q.    Your response?

   2        A.    "Oh, I got you."

   3        Q.    Callaway?

   4        A.    "Let's just say I have plenty of them on the

   5    radar.     It's only a matter of time with another little

   6    picture of them will surface to the internet."

   7        Q.    And your response?

   8        A.    "Another photoshopped one?"

   9        Q.    Callaway?

  10        A.    "Maybe, maybe not.        I plead the Fifth."

  11        Q.    Your response?

  12        A.    "Laugh out loud.       This isn't an interrogation,

  13    man.     I'm just conversing.        If anything, just trying to

  14    understand.      You don't have to plead anything with me.

  15    I'm just a civilian."

  16        Q.    His response?

  17        A.    "It doesn't matter.        You used to be a cop."

  18        Q.    Your response to him?

  19        A.    "Key word, used to."

  20        Q.    Callaway?

  21        A.    "I know my rights.        I took four years of criminal

  22    justice at Stamford University."

  23        Q.    Your response?

  24        A.    "Stamford in Connecticut?"

  25        Q.    His response?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 41 of 143 PageID #: 335
                                                  Exhibit 1 - Crouch MTD Memo        42


   1        A.   "Yes.     'I used to be a cop' is the key word.                 I

   2    understand that.        But you work for a crooked judge,

   3    crooked D.A.s, et cetera."

   4        Q.   Your response?

   5        A.   "So do you hate all cops or just Dickson County

   6    cops?    I've never worked in Dickson as an officer."

   7        Q.   And his response?

   8        A.   "I haven't gotten to the point of expanding on

   9    hating cops yet.        I'm only starting with just the

  10    Dickson County cops.         I've seen the way they treat

  11    people personally.         I just have to keep in the shadows.

  12    I keep my mouth quiet, I listen.             I understand by

  13    listening to them, I react to it.             Just what you're

  14    seeing right now is only a taste of what's coming,

  15    legally speaking."

  16        Q.   Your response?

  17        A.   "Are you from Dickson or just have a connection

  18    to Dickson from your friends?"

  19        Q.   Callaway?

  20        A.   "I have connections all over the world.                People

  21    get in contact with me to make other people's life a

  22    living hell.       I guess in your words you call it trolling

  23    and I call it making your jobs a little harder."

  24        Q.   Let me back up just a second, Mr. Bailey.                 Did

  25    Callaway say "people getting in contact with me to make




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 42 of 143 PageID #: 336
                                                  Exhibit 1 - Crouch MTD Memo     43


   1    other people's lives a living hell"?

   2        A.   Yes.

   3        Q.   Thank you.        And then your response to that?

   4        A.   "I don't use it as a condescending term.                It's a

   5    tactic called trolling."

   6        Q.   His response?

   7        A.   "That's the difference in trolling and making a

   8    statement."

   9        Q.   Callaway?

  10        A.   "I got you.       What is the statement?          I still

  11    haven't figured out from your original" -- this is my

  12    reply.

  13        Q.   Sure.     Okay.

  14        A.   "I got you.       What is the statement?          I still

  15    haven't figured out from your original post.                 Paying my

  16    respects to Deputy Daniel Baker.             Was upsetting them

  17    making their jobs harder?"

  18        Q.   Callaway?

  19        A.   "Have you read through the comments that were

  20    posted on that?"

  21        Q.   Your response?

  22        A.   "I haven't.       Are they just mad people?           It was

  23    just sent to me this morning as a picture.                 I haven't

  24    even looked at the post."

  25        Q.   Callaway?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 43 of 143 PageID #: 337
                                                  Exhibit 1 - Crouch MTD Memo   44


   1        A.   "Well, you should take a look at it and come back

   2    to me and see how the statements actually work on people

   3    actually getting mad and trying to report it to the

   4    police knowing that it's photoshopped, but they're too

   5    stupid to realize it's photoshopped.              Cops get that

   6    report, they find out it's photoshop, they see it, they

   7    get mad."

   8        Q.   And your response?

   9        A.   "Well, I don't think there's many cops around

  10    Dickson that don't know what Daniel's grave looks like.

  11    It's very unique.        They surely know it's photoshopped."

  12        Q.   Callaway?

  13        A.   "I know where his grave is at.             I followed their

  14    police cruisers all the way there.              And that's for me to

  15    know."

  16        Q.   Your response?

  17        A.   "Yeah.     I guess I'm just still confused, but

  18    that's not your fault.          It's mine.      I don't get how

  19    Daniel deserved this.          He was a good one, not a bad

  20    one."

  21        Q.   Callaway?

  22        A.   "I always do my research.           You have to know who

  23    -- you have got to know your enemies.               There is no good

  24    cops."

  25        Q.   Your response?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 44 of 143 PageID #: 338
                                                  Exhibit 1 - Crouch MTD Memo   45


   1        A.    "We'll just have to agree to disagree on that

   2    one.     I know (inaudible)."

   3        Q.    Callaway?

   4        A.    "When you put a badge on, you become an enemy.

   5    It doesn't get any more simpler than that."

   6        Q.    And I want you to read that paragraph again.

   7        A.    "When you put on a badge, you become the enemy.

   8    It doesn't get any more simpler than that."

   9        Q.    Go ahead.

  10        A.    "You work for Red Coats governments who are

  11    crooked and who have stolen this land from the natives

  12    and Mexicans made.         (Inaudible) to put everyone in

  13    place.     If they don't walk the line, you just put their

  14    ass in jail.       That's called slavery.         You putting

  15    someone somewhere underneath their own free will,

  16    freedom is a joke.         Just like the law, we have to treat

  17    it as a joke."

  18        Q.    Your response?

  19        A.    Can I get some water?         I'm sorry.

  20        Q.    Sure.

  21        A.    My response:      "So it's an anti-government agenda

  22    then?     Not just cops.       Just the government in general.

  23    So you don't think people who cause innocent people harm

  24    should be accountable for their actions?"

  25        Q.    Callaway?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 45 of 143 PageID #: 339
                                                   Exhibit 1 - Crouch MTD Memo       46


   1          A.     "What do you think the Mexicans and natives went

   2    through when they got black slave owners who come in

   3    this world, shot and killed, raped and murdered, and

   4    said that all men" -- sorry.            (Inaudible).

   5          Q.     You're right.

   6          A.     "And said that all men are -- men and women are

   7    created equal besides blacks, natives, and women.                      And

   8    you know who cops are.           They work for those.         They are

   9    the problem, not the solution.             Putting people in jail

  10    does not reduce crime.           It's not even buy a nickel.             All

  11    it does is create people who hate them more.                  I mean,

  12    I'm a very intelligent man, so please do not act like I

  13    am illiterate.           Cops, government, D.A.s, CIA, FBI, et

  14    cetera, they are the problem in this country.                   They are

  15    not the solution.           It's a fact.     It's not even an

  16    opinion, my dude.           I can point out millions of trillions

  17    of things that the problem is."

  18          Q.     Your response?

  19          A.     "Hold on a second.     I was away from the P.C.             Let

  20    me read."

  21          Q.     Callaway?

  22          A.     "You think congress is going to listen to me?

  23    No.        Because they've got their heads so damn far -- so

  24    far up their ass, they couldn't see the truth if it

  25    smacked them across the face.              No one cares about




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 46 of 143 PageID #: 340
                                                  Exhibit 1 - Crouch MTD Memo    47


   1    anybody until a statement is made and everybody wants to

   2    listen.     That's how the world works."

   3        Q.    And your response?

   4        A.    "I never accused you of being illiterate.                I'm

   5    just trying to better understand your cause.                 I know

   6    that it's definitely going to be hard to get someone the

   7    level of congress to listen to (inaudible).                 But don't

   8    you think that this will just make cops mad?                 I don't

   9    see how it changes their actions.             I think it continues

  10    to divide police officers from the citizens.                 That can't

  11    be good, right?"

  12        Q.    Callaway?

  13        A.    "That's how it works.         They get mad and they

  14    cross the line.        I sue them.      I make money off of them.

  15    Eventually, they get so sick of me that they'll know who

  16    is in charge.       I'm just waiting.        They made the decision

  17    to falsely accuse my boys, my crew.              They started this

  18    war.     The war has only begun.         They want division.

  19    That's why they carry that thin blue line.                 And don't

  20    tell me it's about fallen brothers because it isn't."

  21        Q.    And your response?

  22        A.    "Got you.     I know what happened.         It was just on

  23    my heart and I owe it to Daniel to ask that you take

  24    down the post.        I know you probably won't, but I wish

  25    you would use something else now that you have




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 47 of 143 PageID #: 341
                                                  Exhibit 1 - Crouch MTD Memo           48


   1    everyone's attention.          He was a really good dude.              He

   2    let more people go than he ever arrested, and he treated

   3    everyone fairly.        He would give you the shirt off his

   4    back literally.        I couldn't sleep tonight if I didn't at

   5    least ask.      I get that you want to make things different

   6    and you have a cause.          I just ask that you do something

   7    else."

   8        Q.    Callaway?

   9        A.    "That's just some sad pathetic excuse of why you

  10    carry it."

  11        Q.    Your response?

  12        A.    "Well, for me personally, it was about the ones

  13    we lost and that became even more personal when I lost

  14    Daniel.     I think everyone has their own opinion of what

  15    a symbol means, like the Confederate flag you have in

  16    your picture.       It's not all about hate.          I've heard

  17    people say it is.        It will be mine.        It means a lot to

  18    me (inaudible) my friends.           Not the way you imagine.               I

  19    never (inaudible) us versus them.             I just want people to

  20    have my (inaudible)."

  21        Q.    Callaway?

  22        A.    "That's not the fact.         The thin blue line means

  23    division between the police and the citizens.                  You want

  24    to be a part of the citizens, start carrying a United

  25    States flag (inaudible).           But when you start desecrating




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 48 of 143 PageID #: 342
                                                  Exhibit 1 - Crouch MTD Memo   49


   1    the flag, you've already broken the law of penal code of

   2    respect for our flag."

   3        Q.   And your response?

   4        A.   "Most all of our uniforms have the U.S. flag on

   5    them.    The thin blue line is for fallen police officers.

   6    It's not a secret club or something."

   7        Q.   Callaway?

   8        A.   "You want to be the solution to bringing the

   9    police and the citizens together, maybe start with the

  10    flag desecration thing.          And trust me, it is a law and

  11    you can look it up."

  12        Q.   Your response?

  13        A.   "Oh, I know it's the law.           I was in the military

  14    before I became a police officer, and I don't own one of

  15    those American flags with a thin blue line.                 I have a

  16    simple black flag with a blue line in between them.

  17    What it means for me?          I lost my best friend just doing

  18    a job, a hard one, one that you can't please everyone.

  19    If you make one side happy, the other is mad.                  He was

  20    just trying to get home to his wife and daughter."

  21        Q.   Callaway?

  22        A.   "Well, thanks for your service of the military.

  23    I did boot camp training."

  24        Q.   Your response?

  25        A.   "Daniel served two tours in Iraq in his initial




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 49 of 143 PageID #: 343
                                                  Exhibit 1 - Crouch MTD Memo         50


   1    surge.     He has (inaudible) when Saddam was still alive.

   2    He was a true war hero until (inaudible)."

   3        Q.   Callaway?

   4        A.   "Well, Daniel is dead."

   5        Q.   Your response?

   6        A.   "Oh, I know, man."

   7        Q.   Callaway?

   8        A.   "He died serving the wrong side.             Once was a hero

   9    and then became an enemy."

  10        Q.   Read that paragraph again, please.

  11        A.   "He died serving the wrong side.             Once was a hero

  12    and then became an enemy."

  13        Q.   Your response?

  14        A.   "That's the (inaudible) of your mission.                I don't

  15    harbor hate.       I just want what's best for Daniel's

  16    family and -- that's left behind and those of us who

  17    really loved him."

  18        Q.   All right.      And Callaway?

  19        A.   "Well, maybe he shouldn't have served the wrong

  20    side of -- I mean, I can do some photoshop of his wife.

  21    I've got plenty of ideas running through my mind.                      That

  22    will really shake up some people."

  23        Q.   Let me stop you right there.            Mr. Bailey, in that

  24    paragraph when you read Callaway's response, "I mean, I

  25    can do some photoshop of his wife," who is he -- who do




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 50 of 143 PageID #: 344
                                                  Exhibit 1 - Crouch MTD Memo   51


   1    you think he's referring to?

   2        A.    Lisa Baker.

   3        Q.    And he says, "I've got plenty of ideas that's

   4    running through my mind"?

   5        A.    Yes, sir.

   6        Q.    What was your response?

   7        A.    "She's completely innocent, man.            She never wore

   8    a badge."

   9        Q.    All right.     And what was Callaway's response to

  10    that?

  11        A.    "Then she married a traitor, a Red Coat.               Knew he

  12    was a traitor, treason.          Just as guilty.        She didn't

  13    have a gun pointed to her head when she married the man.

  14    She did that of her own free will."

  15        Q.    All right.     Mr. Bailey, in reading that

  16    paragraph, Callaway is saying that Mrs. Baker married a

  17    traitor, a Red Coat, someone who committed treason; is

  18    that right?

  19        A.    Yes, sir.

  20        Q.    And he's also saying that Mrs. Baker is just as

  21    guilty?

  22        A.    Yes, sir.

  23        Q.    And your -- from your reading of that, he's

  24    accusing both Daniel and Lisa Baker of having committed

  25    treason?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 51 of 143 PageID #: 345
                                                  Exhibit 1 - Crouch MTD Memo        52


   1        A.    Yes, sir.

   2        Q.    What was your response?

   3        A.    "That would just make everyone turn away from

   4    your cause."

   5        Q.    And Callaway?

   6        A.    "And that's fine.        You're going to have people

   7    who are going to hate you.           You're going to have people

   8    that's going to love you.           I don't owe anything to

   9    anyone.     My message will be very crystal clear.               Trust

  10    me, I did it -- I didn't just upload it to Facebook.                     I

  11    uploaded it on a ton of websites.             One website I have

  12    about 98 percent of supporters behind me.                You just have

  13    a couple of boot lickers."

  14        Q.    In Callaway's statement there, he's saying he not

  15    only uploaded it to Facebook but to, quote, a lot of

  16    websites?

  17        A.    Yes, sir.

  18        Q.    Thank you.     And your response?

  19        A.    "I'm sure there's a lot of supporters.               But for

  20    your message to work, you're going to have to bring

  21    together the ones you disagree with to come to terms."

  22        Q.    Callaway?

  23        A.    "Since you have a military background, how would

  24    you treat treason, or I can just ask him, a military

  25    buddy of mine."




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 52 of 143 PageID #: 346
                                                  Exhibit 1 - Crouch MTD Memo      53


   1        Q.   Your response?

   2        A.   "Who is committing treason?"

   3        Q.   Callaway?

   4        A.   "Please answer the question.            How would you treat

   5    treason?"

   6        Q.   Your response?

   7        A.   "Treason is punishable in many different ways.

   8    Officers are arrested all the time for it and sentenced

   9    to prison.      Treason is subjective too.           Depends on what

  10    side of the fence you are on whether or not it's

  11    treasonous."

  12        Q.   Callaway?

  13        A.   "Let's say if a soldier joins the enemy, what

  14    does he become?        I would think he's been called treason.

  15    If so, how would you treat it?"

  16        Q.   And your response?

  17        A.   "In today's time or 1776?           Because in today's

  18    time, they put them in prison."

  19        Q.   Callaway?

  20        A.   "So why is it Officer Baker isn't in jail?                    Is it

  21    because he has (inaudible) privilege?               I mean

  22    metaphorically speaking, when he was alive."

  23        Q.   Your response?

  24        A.   "How did he commit treason?            How did I commit

  25    treason?     We literally served our country and then came




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 53 of 143 PageID #: 347
                                                  Exhibit 1 - Crouch MTD Memo   54


   1    home and served our communities."

   2        Q.   Callaway?

   3        A.   "What treason is working with the enemy.                From

   4    what you just basically told me, you became the enemy

   5    (inaudible).       Remember, America was stolen.            So you

   6    think it's okay for me to go in your house, prop my feet

   7    up, and say I own your house?            That wouldn't be really

   8    nice now, would it?"

   9        Q.   Your response?

  10        A.   "If America was stolen, you and I are guilty as

  11    well."

  12        Q.   Callaway?

  13        A.   "I'm really not guilty at all, my native

  14    heritage.      I am full on native part of Chickasaw tribe.

  15    So your people are guilty, the English, the British."

  16        Q.   Your response?

  17        A.   "As do I, Cherokee from my grandmother's side."

  18        Q.   Callaway?

  19        A.   "I'm full.      Not half."

  20        Q.   Your response?

  21        A.   "European from my mother's side.             So half of my

  22    people suffered the other half, I suppose."

  23        Q.   Callaway?

  24        A.   "There's a difference between raping my Native

  25    American's people.         You think it's okay for your people




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 54 of 143 PageID #: 348
                                                  Exhibit 1 - Crouch MTD Memo   55


   1    to die?     Natives are dying right now.            Have you seen it

   2    lately?     You should take a trip and look."

   3        Q.    Your response?

   4        A.    "Take a trip where?"

   5        Q.    Callaway?

   6        A.    "Las Vegas, Nevada, and many other places around

   7    the world where people are dying and having the white

   8    man come steal our land.           But that's okay to you.

   9    That's okay to come over and kill people, steal from

  10    people.     You think that's okay."

  11        Q.    And your response?

  12        A.    "That's (inaudible), my man, which is why I

  13    haven't been ugly to you or treated you any less, even

  14    though you hurt me."

  15        Q.    Callaway?

  16        A.    "And back to what your boy did, treason.               You

  17    work for people who stole this land from us, put us in

  18    depression and killing off our culture.               But that's okay

  19    to you because you're okay with working for those kinds

  20    of people.      You're okay working for the enemy, putting

  21    thousands and thousands of people in jail, ripping

  22    families apart, killing people overseas because you were

  23    tricked by the old age Confederate and killing each

  24    other.     If you want peace, you have to have war."

  25        Q.    Mr. Bailey, that was his final statement to you,




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 55 of 143 PageID #: 349
                                                  Exhibit 1 - Crouch MTD Memo   56


   1    correct, "if you want to have peace, you have to have

   2    war"?

   3        A.   Yes, sir.

   4        Q.   And going back to the top of that paragraph,

   5    Mr. Callaway says "and back to what your boy did, his

   6    treason"?

   7        A.   Yes, sir.

   8        Q.   And do you think he's referring to Daniel Baker?

   9        A.   Yes, sir.

  10        Q.   Upon receiving these messages back and forth with

  11    Mr. Callaway, did that concern you?

  12        A.   Absolutely.

  13        Q.   What did you do about that concern?

  14        A.   I forwarded the messages to the Dickson Police

  15    Department to Mr. Donny Arnold.

  16        Q.   And these -- this series of messaging back and

  17    forth were -- all occurred before noon on Friday,

  18    January 22nd?

  19        A.   That sounds about right.           It was -- I believe so.

  20        Q.   Okay.

  21        A.   Yes, yes.

  22        Q.   Were you concerned for the health and safety of

  23    Mrs. Lisa Baker?

  24        A.   I was.

  25        Q.   Did you call or notify her of any of these




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 56 of 143 PageID #: 350
                                                  Exhibit 1 - Crouch MTD Memo   57


   1    messages?

   2        A.   I didn't get into detail of the messages.                  I

   3    didn't want to concern her, the messages that she and I

   4    had, but I did check on her and then I also notified the

   5    Dickson Police Department and the TBI was actively

   6    investigating the situation.            So I didn't want to

   7    interfere or get involved in any of that.                So I just

   8    checked on her and made sure she was okay.                 We had

   9    communication later in the day where I told her that I

  10    had some exchange with him and just (inaudible).

  11        Q.   And, Mr. Bailey, you have read or tried to read

  12    verbatim the words that were sent to you by Callaway and

  13    your responses to him?

  14        A.   Yes, sir.

  15                    GENERAL CROUCH:         I'll move a copy of these

  16    messages as the State's first exhibit.

  17                    THE COURT:              Any objection,

  18    Mr. Lockert?

  19                    MR. LOCKERT:            No, Your Honor.

  20                    THE COURT:              Okay.    That will be

  21    State's Exhibit 1.

  22                    (Exhibit No. 1 marked and filed).

  23                    GENERAL CROUCH:         Pass the witness.

  24    CROSS EXAMINATION

  25    BY MR. LOCKERT:




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 57 of 143 PageID #: 351
                                                  Exhibit 1 - Crouch MTD Memo   58


   1        Q.   Did Mr. Garton ask you to relay some threat to

   2    Mrs. Baker?

   3        A.   No, sir.

   4        Q.   Did he tell you he was going to physically harm

   5    her?

   6        A.   No, sir.

   7        Q.   Did he make a point over and over that he was

   8    going to make these posts about cops, judges, and D.A.s

   9    because, basically, he felt they've all committed

  10    treason and (inaudible)?

  11        A.   I believe so.

  12        Q.   And you tried to advise him that he might get

  13    more attention if he tried to pull the sides together,

  14    but his belief was he's going to tag cops, D.A.s,

  15    judges, and that's going to get the attention he wants

  16    for corruption?

  17        A.   And also Lisa Baker, which I couldn't quite

  18    understand how that was going to get the attention for

  19    corruption, but that was intended in his testimony.

  20        Q.   Right.

  21        A.   Yes, sir.

  22        Q.   And that was -- that was something you asked him

  23    about?

  24        A.   I'm sorry?

  25        Q.   He didn't initiate a conversation with you about




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 58 of 143 PageID #: 352
                                                  Exhibit 1 - Crouch MTD Memo   59


   1    Lisa Baker, did he?

   2        A.   Yes, sir.      I didn't mention Lisa Baker before

   3    him.

   4        Q.   His wife.      Did you mention Officer Baker's wife?

   5        A.   I just mentioned his family, just (inaudible).

   6        Q.   Right.

   7        A.   Yes, sir.

   8        Q.   But the gist of the conversation is he intends to

   9    make these type posts of his -- not just Deputy Baker,

  10    but he's going to do more cops, D.A.s, judges, and then

  11    later on even cops' families?

  12        A.   It appears.

  13        Q.   But at no time did he threaten to harm any of

  14    Deputy Baker's family?

  15        A.   No, sir.

  16        Q.   To your knowledge, did he threaten to harm her to

  17    anybody?

  18        A.   Not to my knowledge.

  19        Q.   If Deputy Baker was still alive and he just

  20    posted a photoshop picture of him peeing on the

  21    photograph of Deputy Baker, would that be as much a

  22    concern to you?

  23        A.   (Inaudible).       Looking for to insight fear in me.

  24    Daniel was shot and killed.           It's a lot different from

  25    me --




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 59 of 143 PageID #: 353
                                                  Exhibit 1 - Crouch MTD Memo   60


   1        Q.   Right.

   2        A.   -- out in -- (inaudible) you know, said that he

   3    shot and killed -- grave site of his photo, him

   4    urinating on him, (inaudible) that's not normal.                   That's

   5    scary to me personally.          (Inaudible).

   6        Q.   And are you aware that on Facebook there are

   7    actually groups named Piss on Cops or Piss on Police?

   8        A.   No, sir.      (Inaudible).

   9        Q.   Are you aware that a common meme is photoshopped

  10    pictures of people either peeing on cops or even a cow,

  11    so there's cows peeing on cops?

  12        A.   That is the first time I've ever seen

  13    (inaudible).       Personally.

  14        Q.   Well, what you're saying is anybody who

  15    photoshops a picture and makes a meme of somebody peeing

  16    on a photograph of a cop, you consider that to be a

  17    crime?

  18        A.   I think there's more to it than that.               I don't

  19    think that this is just a picture of Daniel photoshopped

  20    onto a picture of being urinated on.              I think there's a

  21    lot more to it.        The communications that he had with me

  22    and following the police cruisers, knows where Daniel's

  23    grave site is.       I mean, that's where Lisa takes her kids

  24    (inaudible) and visit her husband.              And this is -- you

  25    know, I understand that -- you can see where he's making




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 60 of 143 PageID #: 354
                                                  Exhibit 1 - Crouch MTD Memo   61


   1    threats against other officers.             So just in general, law

   2    enforcement and government in general, that's how he did

   3    it here, it started with Daniel Baker.

   4              And he continued this conversation with me mostly

   5    without Daniel Baker.          Then we go to Lisa.         You know,

   6    he's got -- he's got ideas about Lisa.               I didn't put

   7    that in his head.        He said himself he has ideas about

   8    Lisa.     So, yes, it concerns me.          I don't think this is

   9    just a normal situation where somebody puts "I hate

  10    cops" on the internet.          This was specific.         It was about

  11    Daniel.     It was, you know, urination on Daniel.

  12              He basically just (inaudible) any communication

  13    there followed that.         He didn't just put this on

  14    Facebook and say "screw cops".            And then he starts

  15    talking to me.        You know, he wants to tell me about how

  16    Daniel is a treason -- a treasonous traitor.                 How is

  17    that (inaudible).

  18        Q.    This was after he posted the meme?

  19        A.    Yes, sir.     After he has posted the meme, yes,

  20    sir.

  21        Q.    And then he told you there were eight cops in

  22    total that had mistreated them?

  23        A.    I don't remember him giving me an exact number.

  24        Q.    All right.     And he indicated to you that he was

  25    going to post more --




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 61 of 143 PageID #: 355
                                                  Exhibit 1 - Crouch MTD Memo   62


   1        A.    Yes, sir.

   2        Q.    -- memes about cops, maybe even judges and D.A.s?

   3        A.    Yes, sir.

   4        Q.    And indicated that he would probably do the same

   5    with Lisa Baker?

   6        A.    Yes, sir.

   7        Q.    And he didn't threaten to injure Lisa Baker.

   8    Everything he talked about with you was posting memes

   9    about --

  10        A.    (Inaudible), yes, sir.

  11                    MR. LOCKERT:            Okay.    That's all the

  12    questions I have.

  13                    THE COURT:              Redirect?

  14                    GENERAL CROUCH:         Yes, sir.

  15    REDIRECT EXAMINATION

  16    BY GENERAL CROUCH:

  17        Q.    Mr. Bailey, following up with Mr. Lockert's

  18    questions.      Although he doesn't list specifically harms

  19    that he will commit, he's obviously -- his intent

  20    appears to be to harass; is that right?

  21        A.    Yes, sir.

  22                    MR. LOCKERT:            (Inaudible).

  23                    GENERAL CROUCH:         I mean, let's go back to

  24    page 7.

  25                    THE COURT:              Hold on.     Mr. Lockert, did




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 62 of 143 PageID #: 356
                                                  Exhibit 1 - Crouch MTD Memo   63


   1    you object?

   2                    MR. LOCKERT:            (No audible response).

   3                    THE COURT:              Yeah, I'm going to sustain

   4    that objection.        That calls for a conclusion.

   5                    MR. LOCKERT:            (Inaudible) intent was

   6    whether or not his intent was to harass or draw

   7    attention to corrupt police.

   8                    THE COURT:              I've already sustained,

   9    Mr. Lockert.       Go ahead, General Crouch.

  10    BY GENERAL CROUCH:

  11        Q.   Let me rephrase, Mr. Bailey.            Did Mr. Callaway

  12    say "cops will pay, every single one of them"?

  13        A.   Yes.

  14        Q.   Did he say when they put on the badge, they

  15    become the enemy?

  16        A.   Yes.

  17        Q.   Did he accuse Daniel Baker and Lisa Baker of

  18    treason?

  19        A.   Yes, sir.

  20        Q.   Did he say he followed their police cruisers to

  21    his grave?

  22        A.   Yes, sir.

  23        Q.   Did he say that they started this war and the war

  24    has only just begun?

  25        A.   Yes, sir.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 63 of 143 PageID #: 357
                                                  Exhibit 1 - Crouch MTD Memo         64


   1        Q.   Did he say that to have peace, you have to have

   2    war?

   3        A.   Yes, sir.

   4        Q.   Did he say to have peace, you have to have

   5    peaceful dialogue and discussion?

   6        A.   No, sir.

   7        Q.   He chose the word "war".

   8        A.   Yes, sir.

   9                    GENERAL CROUCH:         Pass the witness.

  10                    THE COURT:              Recross, Mr. Lockert?

  11    RECROSS EXAMINATION

  12    BY MR. LOCKERT:

  13        Q.   And the whole gist of his conversation with you,

  14    his war was going to be posting memes about cops,

  15    judges, and D.A.s.         He never said anything about

  16    physically harming anybody, did he?

  17        A.   I can't tell you what his intention is.                I just

  18    (inaudible).       It gave me concern.

  19        Q.   I'm not asking what you're concerned about.                    Did

  20    he say anything about hurting -- physically harming

  21    cops, about families, D.A.s, or judges?

  22        A.   No, sir.

  23        Q.   Was the only threat he made was about posting

  24    memes about cops, D.A.s, judges, and cops' families?

  25        A.   I think that was the only (inaudible).




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 64 of 143 PageID #: 358
                                                  Exhibit 1 - Crouch MTD Memo   65


   1        Q.    And he indicated that he had many more that he

   2    could post?

   3        A.    Yes, sir.

   4                     MR. LOCKERT:           That's all the questions I

   5    have.

   6    FURTHER REDIRECT EXAMINATION

   7    BY GENERAL CROUCH:

   8        Q.    Mr. Bailey, did he ask you how to punish treason?

   9        A.    Yes.

  10        Q.    And how did you interpret that?

  11                     MR. LOCKERT:           Objection.

  12                     GENERAL CROUCH:        Grounds?

  13                     MR. LOCKERT:           I didn't ask anything

  14    about that in my recross, so it's not proper.

  15                     GENERAL CROUCH:        He asked about threats.

  16    And when someone commits the crime of treason, Your

  17    Honor, there's only two punishments.               And Mr. Bailey was

  18    asked several times directly by Callaway "how would you

  19    punish treason?"        He's trying to bait Mr. Bailey into an

  20    answer.     That is a threat.        How do you punish treason?

  21    He's already alleged that Daniel Baker and Lisa Baker

  22    committed treason.         Now he's asking Mr. Bailey, "how do

  23    you punish treason?"          Then he says, "well, is that why

  24    Officer Baker is in jail metaphorically?"

  25                     THE COURT:             I'm going to sustain the




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 65 of 143 PageID #: 359
                                                  Exhibit 1 - Crouch MTD Memo    66


   1    objection.      Let's move on.

   2                    GENERAL CROUCH:          Okay.     No further

   3    questions.

   4                    THE COURT:               All right.

   5                    MR. LOCKERT:             Nothing further.

   6                    THE COURT:               Okay.     Mr. Bailey, you're

   7    excused as a witness.          If you would like to stay in the

   8    meeting and observe the proceedings, you can.                   If you

   9    will please mute your microphone.                Or you can leave the

  10    meeting if you'd like, okay.

  11                    MR. BAILEY:              Yes, sir.

  12                    THE COURT:               Thank you.     Next witness?

  13                    GENERAL CROUCH:          Your Honor, the State

  14    calls Melissa Baker Bohn.

  15                    THE COURT:               Mrs. Baker Bohn, can you

  16    unmute your microphone?          Okay.     You're called as the

  17    State's next witness.          Can you raise your right hand and

  18    I'll swear you in, please?

  19                    (Whereupon, the Judge administers the oath

  20    to the witness).

  21                    THE COURT:               Thank you.

  22                              MELISSA BAKER BOHN

  23    having been first duly sworn by the Judge to tell the

  24    truth, the whole truth and nothing but the truth, was

  25    examined and testified upon her oath as follows:




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 66 of 143 PageID #: 360
                                                  Exhibit 1 - Crouch MTD Memo   67


   1    DIRECT EXAMINATION

   2    BY GENERAL CROUCH:

   3        Q.   Ms. Bohn, will you state your full name, please?

   4        A.   Melissa Baker Bohn.

   5        Q.   Thank you.      And, Ms. Bohn, what is your

   6    relationship to Daniel Baker?

   7        A.   I'm his mother.

   8        Q.   Thank you.      And on January the 22nd of 2021, did

   9    you receive or see on social media an image posted by

  10    the anonymous Joseph Callaway?

  11        A.   I did.

  12        Q.   And what was your reaction to that image?

  13        A.   I was upset and crying and I (inaudible) and I

  14    didn't know (inaudible).           I didn't know (inaudible).

  15        Q.   Thank you.      And, Ms. Bohn, did you see the image

  16    scattered over social media?

  17        A.   Oh, yes.

  18        Q.   About approx -- about how many times did you

  19    personally observe the image on different social media

  20    pages?

  21        A.   I saw it between 20 and 25 times.              It kept

  22    appearing in my feed (inaudible) concern about it

  23    (inaudible).       And it continued to get continued

  24    notifications (inaudible).

  25        Q.   Did you, in fact, attempt to ask people to remove




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 67 of 143 PageID #: 361
                                                  Exhibit 1 - Crouch MTD Memo   68


   1    the image?

   2        A.    I did.     I started asking several people that I

   3    was personal friends with and asked them to remove the

   4    photo that (inaudible).          And I asked them to replace it

   5    with something different, something more positive.

   6              I also did a post myself because I realized I

   7    couldn't reach everybody.           I wasn't friends with

   8    everybody there.        And I did a post myself.           Not even

   9    saying what the original post was about, but asking if

  10    they had reposted a hurtful image of Daniel, that they

  11    request it from another posting.             Ultimately, un -- I

  12    made that a private posting because it was shared like

  13    187 times my post alone.           So it reached several, several

  14    people.     And that told me that the one that was out

  15    there was probably far beyond that.

  16        Q.    Yeah.     Thank you.     And, Ms. Bohn, did you -- do

  17    you know a Joseph Callaway?

  18        A.    I don't.     I don't know how he even knows Danny.

  19        Q.    And do you know Joshua Garton?

  20        A.    No.     I saw the name (inaudible) after the fact,

  21    but I don't know him.

  22        Q.    Did this series of events that occurred on

  23    January 22nd, did that cause you to fear -- to have

  24    concern or -- explain your emotions that day.

  25        A.    So I want my son remembered.           I didn't -- in a




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 68 of 143 PageID #: 362
                                                  Exhibit 1 - Crouch MTD Memo   69


   1    very positive way, not in a negative way.                And to me,

   2    this was very spiteful and unnecessary and I didn't know

   3    what the platform -- what the purpose was.                 So I was

   4    instantly very aware and my senses were heightened as to

   5    Lisa and (inaudible), first of all.              Because if this

   6    person was directing it to Daniel, they were directing

   7    it to my family.        I didn't know where he was, where he

   8    was located, if he was near me, or if he was in Dickson

   9    County or whatever.         I did see the tag of Dickson County

  10    Police Department.

  11        Q.    When you say "the tag," are you referring to

  12    that -- the hashtag that the poster created?

  13        A.    Yes.   I'm referring to the hashtag and Daniel's

  14    name.     He, in spite, intentionally typed -- or whoever

  15    created the post typed "Daniel Baker" and showing

  16    respect or disrespect of or whatever he had tagged with

  17    that hashtag "Dickson County Police Department".

  18              And so with all the violence that's going on

  19    towards the police right now, it instantly took me back

  20    to the day that Daniel was murdered on May 30th.                   I

  21    wasn't expecting that that day and I wasn't expecting

  22    this on January 22nd.          I didn't know that there were

  23    parties involved in any of those, but it took me back to

  24    that moment in time and it made me fearful of what could

  25    happen.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 69 of 143 PageID #: 363
                                                  Exhibit 1 - Crouch MTD Memo   70


   1        Q.    Okay.    Thank you.

   2        A.    I --

   3        Q.    Go ahead.

   4        A.    I -- I just didn't understand it.             I was really

   5    confused, and I didn't know what to think or what to

   6    say.     I just wanted to know that my family was safe,

   7    that I was safe.        I did ask if anyone had a picture of

   8    the person that was doing -- just a basic picture, just

   9    had a mask on.        And unfortunately, I live now looking

  10    over my shoulder because, as you know, as everybody

  11    knows, the trial for the (inaudible) hasn't happened.                   I

  12    didn't know if this person was related to the two that

  13    are awaiting trial or what the intent could have been.

  14        Q.    Is that part of your concern, that the anonymity

  15    of this posting a person with a Confederate flag mask

  16    on, the seemingly vile intent, I mean, did all of those

  17    factors cause you to be fearful for your own life?

  18        A.    Yes, yes.     Because I didn't know what -- what the

  19    person looked like, if they were going to show up at my

  20    door.     I mean, it's not hard to find us.             I mean,

  21    everybody can see from everything that's been printed in

  22    the papers and on social media and on the news networks

  23    where we live and where we are.             Yeah, it concerned me a

  24    lot that this anonymous person -- and I didn't know him.

  25    And then to find out that it's a fake profile and seeing




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 70 of 143 PageID #: 364
                                                  Exhibit 1 - Crouch MTD Memo      71


   1    all the other people's post and all the -- all the anger

   2    that was out there.         I didn't know how much anger was --

   3    that would cause somebody to do this, somebody I didn't

   4    even know.

   5                    GENERAL CROUCH:         Thank you very much.            I'll

   6    pass the witness.

   7    CROSS EXAMINATION

   8    BY MR. LOCKERT:

   9        Q.   Did Mr. Garton or the alias Mr. Callaway send

  10    this post to you in any way?

  11        A.   No.

  12        Q.   Did he tag you or any of Mr. Baker's family so

  13    that they received this post from him?

  14        A.   As far as tagging, I seen the hashtag where --

  15    that (inaudible).

  16        Q.   Tags for you so that it would show up on your

  17    page?

  18        A.   No.

  19        Q.   Did he in any way threaten you physically or to

  20    do harm to you or your family?

  21        A.   Through the post, I took that as a threat because

  22    I didn't know the intent of it.             I didn't -- and if

  23    somebody posts something on social media and it has my

  24    family's name on it, yes, I'm going take that as a

  25    threat if it's derogatory or disrespectful and




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 71 of 143 PageID #: 365
                                                  Exhibit 1 - Crouch MTD Memo   72


   1    encourages violent behavior.

   2        Q.    So a picture of someone peeing on the photograph

   3    of your son, you consider that to be a threat to you?

   4        A.    I consider it to be disrespectful and I consider

   5    it to -- you know, I consider it to be a threat if

   6    anybody was doing anything to my family.

   7        Q.    I understand.      Were you aware that this was

   8    posted on his private Facebook page and not to the

   9    public?

  10        A.    I didn't know how it got out.           I'm not friends

  11    with him, so I have no idea how it got out or where it

  12    was.     I just seen it on -- on several pages and on other

  13    people's Facebook pages.

  14        Q.    Are you aware that it came to your attention and

  15    your son's widow's attention by virtue of other people

  16    sharing?

  17        A.    Yes, I was well aware of that.            A post that he

  18    put out there to be shared.

  19        Q.    But are you aware that he posted it on his

  20    private page, that it was not posted to the public, only

  21    his friends could see it?

  22        A.    I have no idea how he posted it.            I just know

  23    that I saw it.

  24        Q.    If he didn't post it to the public, would that

  25    make any difference to you?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 72 of 143 PageID #: 366
                                                  Exhibit 1 - Crouch MTD Memo     73


   1        A.   Yeah, it would make a difference to me because I

   2    want to know how he knows Daniel and why he has so much

   3    hate for him.

   4        Q.   I assume you don't agree that he thinks your

   5    deceased son and a bunch of other officers and D.A.s and

   6    judges are corrupt and treasonous and that he intends to

   7    wage war on them with these type memes?               You assume --

   8    you would call all that disrespectful, I assume?

   9        A.   I would say if you have that sort of problem, he

  10    went about it the wrong way.            You can have the problem

  11    with somebody being corrupt or corruption.                 There are

  12    steps to follow and things that he can do besides

  13    picking on my family who happens to be -- who I am still

  14    grieving to this day and will continue the rest of my

  15    life.

  16                    MR. LOCKERT:            I don't have any further

  17    questions.      I do want to say that your son was truly a

  18    hero.

  19                    MS. BOHN:               Thank you.

  20                    MR. LOCKERT:            After he was shot, I'm

  21    sure you're aware, his last words were to save his own

  22    partner and other officers.           So he is truly a hero.            I'm

  23    sorry you're having to go through this.               I just wanted

  24    you to know that.

  25                    MS. BOHN:               Thank you.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 73 of 143 PageID #: 367
                                                  Exhibit 1 - Crouch MTD Memo   74


   1                    MR. LOCKERT:            Nothing further.

   2                    THE COURT:              General Crouch, any

   3    redirect?

   4                    GENERAL CROUCH:         (No audible response).

   5                    THE COURT:              Ms. Bohn, at this point

   6    you're excused as a witness.            If you would like to stay

   7    in the meeting, you certainly can.              If you would be so

   8    kind as to mute your microphone.             Or if you would like

   9    to leave the meeting, you can do that.               It's your

  10    choice.     Okay?

  11                    Next witness, General?

  12                    GENERAL CROUCH:         The State calls Donny

  13    Arnold.

  14                    THE COURT:              Donny Arnold.       Is he in

  15    the office there?

  16                    GENERAL CROUCH:         They're looking.        I can

  17    call another witness.

  18                    UNIDENTIFIED MALE:           He was in the

  19    (inaudible).        He's in the main lobby.

  20                    THE COURT:              Mr. Lockert, would it be

  21    okay with you if we just turned this -- turned the

  22    laptop computer with the camera on it toward the witness

  23    stand, would that be all right?

  24                    MR. LOCKERT:            That's fine, Your Honor.

  25                    THE COURT:              Okay.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 74 of 143 PageID #: 368
                                                  Exhibit 1 - Crouch MTD Memo   75


   1                    (Whereupon, the Judge administers the oath

   2    to the witness).

   3                    THE COURT:              Thank you, sir.

   4                             CAPTAIN DONNY ARNOLD

   5    having been first duly sworn by the Judge to tell the

   6    truth, the whole truth and nothing but the truth, was

   7    examined and testified upon his oath as follows:

   8    DIRECT EXAMINATION

   9    BY GENERAL CROUCH:

  10        Q.   Would you state your full name, please?

  11        A.   Donny Arnold.

  12        Q.   That you.      And you're employed with the Dickson

  13    Police Department?

  14        A.   Yes, sir.

  15        Q.   And were you working on January 22nd, 2021?

  16        A.   Yes.

  17        Q.   All right.      And the morning of January 22nd,

  18    2021, did you see a posting or an image that was

  19    published by Mr. Joseph Callaway?

  20        A.   Yes, we did.       Yes, I did.

  21        Q.   And where did you see this image?

  22        A.   It came on my phone.

  23        Q.   All right.      And what was the image?

  24        A.   It was an image of two young men urinating on a

  25    headstone.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 75 of 143 PageID #: 369
                                                  Exhibit 1 - Crouch MTD Memo   76


   1                     THE COURT:             Can you lean forward to

   2    the mic?     That way we might be able to pick you up on

   3    the picture.

   4                     CAPTAIN ARNOLD:        And on the headstone was a

   5    picture of Daniel Baker.

   6    BY GENERAL CROUCH:

   7        Q.   And -- now, you have -- you knew Daniel Baker for

   8    a long time; is that correct?

   9        A.   Yes, sir.

  10        Q.   And you were -- how would you characterize your

  11    friendship with him?

  12        A.   He was, if not my best friend, very much one of

  13    my closest at the time of his death.

  14        Q.   Did you get -- did you attend his funeral?

  15        A.   Yes.

  16        Q.   When you saw the image posted by Joseph Callaway,

  17    did you think that was Daniel Baker's tombstone?

  18        A.   Initially, kind of -- I didn't really focus on

  19    the headstone more as the people urinating.                 So,

  20    initially, I had the -- I don't know, I guess first was

  21    anger and shock of it, kind of sickening feeling.

  22        Q.   Sure.

  23        A.   Then as I looked at the picture, I was like, wait

  24    a minute, that's not Daniel's headstone.                He doesn't

  25    actually have a headstone upright like a tombstone, per




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 76 of 143 PageID #: 370
                                                  Exhibit 1 - Crouch MTD Memo     77


   1    se.        It's more of a flat -- it's a flat marker.            So I

   2    realized something was up.

   3          Q.     It didn't take that long for you to understand it

   4    wasn't the real --

   5          A.     Correct, correct.

   6          Q.     It was a photoshopped image?

   7          A.     Correct.

   8          Q.     Considering that it was photoshopped after those

   9    initial emotions went through, what did you -- what was

  10    your personal response and feelings about the post?                     How

  11    did it make you feel?

  12          A.     I was still very annoyed and, I guess, pissed

  13    off, for lack of a better term.

  14          Q.     And why was that?

  15          A.     Daniel -- like I said, Daniel and I were close

  16    and I just thought it was just very, I don't know,

  17    disrespectful and totally inappropriate.

  18          Q.     And to you, the image portrayed by

  19    Callaway/Garton's posting of two men urinating on a

  20    tombstone with Daniel Baker's image, what message did

  21    you receive from that?

  22          A.     I'm not -- I'm not sure what message I got other

  23    than, like I said, it was like a -- just a total

  24    disrespect of -- of -- like anti police or anti -- you

  25    know, beyond Daniel is law enforcement as a whole, I




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 77 of 143 PageID #: 371
                                                  Exhibit 1 - Crouch MTD Memo   78


   1    guess, would be -- and very disrespectful for the

   2    sacrifice given by Daniel.

   3          Q.   You're familiar with how Daniel Baker was

   4    murdered?

   5          A.   Yes, sir.

   6          Q.   Did you consider the anonymity of the posting in

   7    relation to how Daniel Baker was murdered?

   8          A.   Not -- I don't guess I really thought much about

   9    that.      At that time I didn't really -- didn't know it

  10    was an anonymous post or someone hiding behind an

  11    anonymous post but that was later found out.

  12          Q.   And that's what I was merging into is did you

  13    assist the TBI with investigating this case?                 When I say

  14    "assist," were you contacted by the TBI?

  15          A.   Yeah.   Agent Craig and I talked several times

  16    that morning.

  17          Q.   Okay.

  18          A.   Some information I was getting, I was just

  19    feeding it straight to Joe throughout the morning.

  20          Q.   All right.    At some point in the morning, did you

  21    learn that Mr. -- that Joseph Callaway's Facebook page

  22    was attempting to sell something through Facebook

  23    Marketplace?

  24          A.   Yes.    Yeah, that was probably about 8 o'clock or

  25    so.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 78 of 143 PageID #: 372
                                                  Exhibit 1 - Crouch MTD Memo   79


   1        Q.   8 o'clock that morning?

   2        A.   Yes, sir.

   3        Q.   Do you remember what Callaway was attempting to

   4    sell?

   5        A.   Some kind of bed.         I don't remember any details

   6    of it, but...

   7        Q.   And did you pass that information along to Agent

   8    Craig?

   9        A.   No.     Actually, when I talked to Joe the first

  10    time, he had already gotten that information somewhere

  11    else.    So we both kind of heard about it.              And I think

  12    they were working that angle at that time.

  13        Q.   And that morning, did you also forward some

  14    messages to the TBI from Mr. Jonathan Bailey?

  15        A.   Yes.     Yeah.    Jonathan had -- he -- Jonathan was

  16    also close to Daniel.          We kind of knew each other

  17    through Daniel actually.           He was at the time of Daniel's

  18    death was working at Benton County, and we just all kind

  19    of knew each other.         I didn't know Jonathan as well, but

  20    he -- when he was -- from -- he was sending me

  21    screenshots, I guess the best way to put it, of what his

  22    conversation was.

  23        Q.   In summary, how -- again, you testified that you

  24    felt anger?

  25        A.   Yeah.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 79 of 143 PageID #: 373
                                                  Exhibit 1 - Crouch MTD Memo   80


   1        Q.   Annoyance?

   2        A.   Yeah.     And nausea, I guess, would be -- it was --

   3    it was nauseating, I guess, at first.               It was just

   4    really -- it was just a lot of emotions.                A lot of

   5    memories came back and a lot of things.

   6        Q.   Thank you.

   7                     GENERAL CROUCH:        I pass the witness.

   8    CROSS EXAMINATION

   9    BY MR. LOCKERT:

  10        Q.   (Inaudible), after Officer Baker was killed in

  11    the line of duty, the legislature passed a Daniel Baker

  12    Act; is that correct?

  13        A.   Yes.

  14        Q.   And that was legislation designed to speed up the

  15    process when somebody received the death penalty and the

  16    time that they would end up being executed, generally

  17    speaking.

  18        A.   Okay.     Was that a question?

  19        Q.   Do you -- do you consider it unlawful when

  20    someone disses cops that don't like cops?

  21        A.   No.

  22        Q.   And are you aware that people can give cops the

  23    middle finger?

  24        A.   Oh, yes, sir.

  25        Q.   And you kind of consider that lawful if someone




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 80 of 143 PageID #: 374
                                                  Exhibit 1 - Crouch MTD Memo   81


   1    posted a meme on Facebook of someone peeing on a

   2    photograph of you?

   3        A.   I really haven't given that thought.

   4        Q.   I mean, you wouldn't like it.

   5        A.   Correct.

   6        Q.   You would think it was disrespectful.               But if

   7    someone did that, are you going to go out and arrest

   8    them for posting a photoshop photo of somebody peeing on

   9    your picture?

  10        A.   No, they're not going to be arrested.

  11                    MR. LOCKERT:            All right.      That's all the

  12    questions I have.

  13    REDIRECT EXAMINATION

  14    BY GENERAL CROUCH:

  15        Q.   Mr. Arnold, you're still alive?

  16        A.   Yes, sir.

  17        Q.   You weren't murdered.          You're sitting here alive

  18    testifying today.

  19        A.   Yes, sir.

  20        Q.   So Mr. Lockert's concept of what's illegal in

  21    your life does not apply to the facts and circumstances

  22    of the Baker family.

  23        A.   That's correct.

  24        Q.   Thank you.

  25                    THE COURT:              Recross, Mr. Lockert?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 81 of 143 PageID #: 375
                                                  Exhibit 1 - Crouch MTD Memo   82


   1                    MR. LOCKERT:            Yes, Your Honor.

   2    RECROSS EXAMINATION

   3    BY MR. LOCKERT:

   4        Q.   You remember Deputy (inaudible), don't you?

   5        A.   Yes, sir.

   6        Q.   If someone posted a photoshop meme of somebody

   7    peeing on the photograph of Deputy (inaudible), would

   8    you go out and arrest them?

   9        A.   If it -- if it violated the harassment statute as

  10    the General had -- we discussed that day, I would -- I

  11    would say so.       Although, I never went out and arrested

  12    anyone at this time for anything.

  13        Q.   So if it was a live officer, you wouldn't arrest

  14    them, but if it's a dead officer, you would go arrest

  15    them if General Crouch told you to?

  16        A.   I would follow the law.          And as far as in my

  17    career, I've always found that the district attorney's

  18    office is usually our best guidance on following the law

  19    if we have doubt on that.

  20                    MR. LOCKERT:            That's all the questions I

  21    have.

  22    FURTHER REDIRECT EXAMINATION

  23    BY GENERAL CROUCH:

  24        Q.   Mr. Lockert asked you about if you would go

  25    arrest somebody for harassment.             Simply seeing an image




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 82 of 143 PageID #: 376
                                                  Exhibit 1 - Crouch MTD Memo   83


   1    alone would likely not cause you to go arrest somebody

   2    for harassment, correct?

   3        A.    Correct.

   4        Q.    Now, what if combined with that image the person

   5    that posted the image also said that "I get paid to make

   6    other people's lives a living hell"?              What if they said,

   7    "you think that's bad, my friend, the party has only

   8    just begun.      That's just a little taste of what I can

   9    do."     You see we're developing more evidence --

  10        A.    Yes, sir.

  11        Q.    -- in harassment; is that right?

  12        A.    Yes, sir.

  13        Q.    What if they also said -- and forget cops.

  14    Anybody.     A regular citizen. -- "they will pay, every

  15    single one of them."         Now, you start combining the

  16    statements of the poster with the post is what leads to

  17    harassment; is that correct?

  18        A.    Yes, sir.     That's -- I do believe so.

  19                    GENERAL CROUCH:         All right.      Pass the

  20    witness.

  21    FURTHER RECROSS EXAMINATION

  22    BY MR. LOCKERT:

  23        Q.    And if his statement was that he doesn't like

  24    cops, judges, and D.A.s and he's going to post more

  25    photos on cops and judges and D.A.s and essentially




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 83 of 143 PageID #: 377
                                                  Exhibit 1 - Crouch MTD Memo   84


   1    declaring war against them, you wouldn't like that,

   2    would you?

   3        A.   No, I suppose not.

   4        Q.   Are you saying if somebody posts a picture

   5    photoshop of someone being on a photo of Judge Monsue

   6    and General Crouch --

   7                    GENERAL CROUCH:         Which they have done.

   8    BY MR. LOCKERT:

   9        Q.   -- and me and another officer, and are you going

  10    to arrest that person for harassment?

  11        A.   No.    Not just that in and of itself, no.

  12        Q.   Not -- but if they tell you that the reason

  13    they're doing it is because they think police are

  14    corrupt and they want to draw attention to it and

  15    they're declaring war on corrupt cops, then you would

  16    arrest them.       Is that what you're saying?

  17        A.   No, I don't think that's what I said.

  18                    MR. LOCKERT:            That's all the questions I

  19    have.

  20                    GENERAL CROUCH:         No further questions.

  21                    THE COURT:              All right.

  22                    CAPTAIN ARNOLD:         Thank you.

  23                    THE COURT:              You can stay in the

  24    courtroom if you'd like.           Next witness?

  25                    GENERAL CROUCH:         State calls Robert




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 84 of 143 PageID #: 378
                                                  Exhibit 1 - Crouch MTD Memo   85


   1    Cauthen.

   2                    THE COURT:              If you will just come up

   3    here to the stand, please, sir.             Will you raise your

   4    right hand for me so I can swear you in?

   5                    (Whereupon, the Judge administers the oath

   6    to the witness).

   7                    THE COURT:              Thank you, sir.        If you

   8    will please be seated.

   9                             ROBERT TERRY CAUTHEN

  10    having been first duly sworn by the Judge to tell the

  11    truth, the whole truth and nothing but the truth, was

  12    examined and testified upon his oath as follows:

  13    DIRECT EXAMINATION

  14    BY GENERAL CROUCH:

  15        Q.    Mr. Cauthen, will you state your full name,

  16    please?

  17        A.    Robert Terry Cauthen.

  18        Q.    Thank you.     And, Mr. Cauthen, you live in Hickman

  19    County; is that correct?

  20        A.    Yes, sir.

  21        Q.    And for the past six or seven months, has the

  22    defendant, Mr. Garton, been living with you?

  23        A.    Yes, sir.

  24        Q.    And does -- how long have you known Mr. Garton?

  25        A.    I've known him through my granddaughter for about




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 85 of 143 PageID #: 379
                                                  Exhibit 1 - Crouch MTD Memo   86


   1    a year or year and a half before then.               He was dating

   2    her and was going to propose marriage to her.

   3          Q.     Okay.     How did Mr. Garton come to be living with

   4    you?

   5          A.     He said that the people that he was living with,

   6    the lady committed suicide.

   7                         MR. LOCKERT:       Objection.

   8                         THE COURT:         Just a moment.       I'm sorry.

   9                         MR. LOCKERT:       Objection.

  10                         THE COURT:         Yes, Mr. Lockert?

  11                         MR. LOCKERT:       Hearsay.

  12                         GENERAL CROUCH:    Statements of the

  13    defendant.

  14                         THE COURT:         I think Mr. Cauthen is

  15    testifying to statements your client made to him,

  16    Mr. Lockert.           I'm going to allow it.

  17                         MR. LOCKERT:       (Inaudible) as to when and

  18    what is it relevant to?

  19                         GENERAL CROUCH:    It's relevant to where the

  20    defendant currently resides or no longer resides as of

  21    (inaudible).

  22                         THE COURT:         Okay.    I'm going to allow

  23    it.        Go ahead, General.

  24    BY GENERAL CROUCH:

  25          Q.     Go ahead, Mr. Cauthen.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 86 of 143 PageID #: 380
                                                  Exhibit 1 - Crouch MTD Memo   87


   1        A.   He was -- I was told that the lady committed

   2    suicide and he didn't have any other place to stay.

   3        Q.   Okay.     So you let him stay there?

   4        A.   Yes, sir.

   5        Q.   Did he have a job?

   6        A.   No, sir.

   7        Q.   How did -- did he pay you rent?

   8        A.   He paid me through some company.             I don't know

   9    what it was.

  10        Q.   Was it the Mental Health Cooperative?

  11        A.   Yes, sir.

  12        Q.   They sent you checks directly?

  13        A.   Yes, sir.

  14        Q.   Because the defendant didn't have a job?

  15        A.   No.

  16                     MR. LOCKERT:           Objection.      Objection.

  17    Relevance.       How is this relevant to this charge, Your

  18    Honor?

  19                     THE COURT:             General?

  20                     GENERAL CROUCH:        What's his question?

  21                     THE COURT:             What's the relevance to

  22    the charge of harassment?

  23                     GENERAL CROUCH:        Well, establishing where

  24    he lives and how he got internet service.                I've got to

  25    lay a foundation.        If I don't do that, then Mr. Lockert




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 87 of 143 PageID #: 381
                                                  Exhibit 1 - Crouch MTD Memo         88


   1    will object to that.

   2                    MR. LOCKERT:            Your Honor, they have his

   3    admission that he made the post.               So I don't know how

   4    this is relevant on (inaudible).

   5                    GENERAL CROUCH:         So is that an issue any

   6    longer?     Can we all agree that Callaway is Garton?                   Are

   7    you stipulating to that and I can just not call -- ask

   8    any more questions?

   9                    MR. LOCKERT:            Yes.

  10                    GENERAL CROUCH:         He is?

  11                    MR. LOCKERT:            Yes.

  12                    GENERAL CROUCH:         That Callaway is Garton?

  13                    MR. LOCKERT:            Yes.

  14                    GENERAL CROUCH:         Okay.     No more questions.

  15                    THE COURT:              It's stipulated.

  16    Mr. Lockert, questions?

  17                    MR. LOCKERT:            No, Your Honor.

  18                    THE COURT:              Mr. Cauthen, thank you,

  19    sir.    You can step down.         And you can remain in the

  20    courtroom if you'd like or you're excused and you can

  21    leave if you'd like.

  22                    MR. CAUTHEN:            All right.      Thank you,

  23    sir.

  24                    THE COURT:              Thank you.      Next witness?

  25                    GENERAL CROUCH:         Judge, our last witness




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 88 of 143 PageID #: 382
                                                  Exhibit 1 - Crouch MTD Memo      89


   1    will be Agent Joe Craig, and I need five minutes.                      I

   2    left the video of the interview with the defendant, I

   3    need to go get it, and I also need to use the bathroom.

   4                    THE COURT:              All right.      Let's take a

   5    five-minute break then, okay.            Any objection,

   6    Mr. Lockert?

   7                    MR. LOCKERT:            That's fine, Your Honor.

   8                    THE COURT:              Okay.    We'll take a break.

   9                    (Whereupon, a recess is taken).

  10                    GENERAL CROUCH:         Judge, I have -- before we

  11    start, my next and last witness is Agent Craig.                  Now,

  12    there's a recorded interview of the defendant just so

  13    everybody is on the same page.            I'm going to be playing

  14    the interview from this thumb drive because it's easier

  15    to control, but I've burned a copy as the exhibit to

  16    disc to submit to the Court.            Is everybody okay with

  17    that?

  18                    MR. LOCKERT:            Yes, Your Honor.

  19                    THE COURT:              Okay.    All right.      That

  20    will be fine.

  21                    GENERAL CROUCH:         The State calls Agent Joe

  22    Craig.

  23                                AGENT JOE CRAIG

  24    having been first duly sworn by the Judge to tell the

  25    truth, the whole truth and nothing but the truth, was




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 89 of 143 PageID #: 383
                                                  Exhibit 1 - Crouch MTD Memo   90


   1    examined and testified upon his oath as follows:

   2    DIRECT EXAMINATION

   3    BY GENERAL CROUCH:

   4        Q.   Agent Craig, will you state your full name for

   5    the Court, please?

   6        A.   Joe Craig.

   7        Q.   Thank you.      You're employed with the Tennessee

   8    Bureau of Investigation?

   9        A.   Yes, sir.

  10        Q.   And on January 22nd, 2021, were you ordered by me

  11    to come to Dickson County or did I request the services

  12    of the Tennessee Bureau of Investigation?

  13        A.   You requested the services of the TBI.

  14        Q.   I notice in Mr. Lockert's motion he keeps

  15    referring to me ordering you, but have I ever ordered

  16    you to do anything?

  17        A.   No.

  18        Q.   A request?

  19        A.   You request.

  20        Q.   Thank you.      All right.      So on January 22nd, 2021,

  21    you were requested by me to investigate the desecration

  22    of a grave?

  23        A.   That's correct.

  24        Q.   And what happened?

  25        A.   I contacted our technical services agent assigned




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 90 of 143 PageID #: 384
                                                  Exhibit 1 - Crouch MTD Memo   91


   1    to my unit and provided the information that you had

   2    provided and that Captain Arnold had provided, and we

   3    were able to make identification -- a possible

   4    identification on a Joseph Callaway.

   5        Q.    Thank you.     You -- how long did it take you to

   6    realize that it was a photoshopped image?

   7        A.    Two seconds.

   8        Q.    Two seconds.      Not long?

   9        A.    No.

  10        Q.    And from there as you were in Dickson County,

  11    were you receiving additional information about the

  12    posting?

  13        A.    I was.     Getting back to the photoshop question,

  14    just to verify and for a factual basis, I did go to

  15    Memorial Gardens to compare the photo to the actual

  16    marker of Sergeant Daniel Baker.             And I knew going up

  17    there, but I wanted to verify it 100 percent it was not

  18    the same image.

  19        Q.    When the image first came out, did you know who

  20    Joseph Callaway is or was?

  21        A.    No, sir.

  22        Q.    Okay.    And you were in the courtroom.            We

  23    stipulated that Joseph Callaway is, in fact, Joshua

  24    Garton?

  25        A.    Yes, sir.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 91 of 143 PageID #: 385
                                                  Exhibit 1 - Crouch MTD Memo   92


   1        Q.   And at some point during the day before you knew

   2    that Callaway was Garton, were you trying to identify

   3    who Joseph Callaway was?

   4        A.   I was, yes.

   5        Q.   All right.      And how did that develop?

   6        A.   As we were in the process of trying to make

   7    contact through -- there was an individual who was

   8    communicating with him that we found on Facebook

   9    Messenger and was able to pick up on the live

  10    communication.       At that point, I reached out to that

  11    individual and asked him that he not engage him and not

  12    plan to meet him, but that I would like to meet with

  13    him.

  14        Q.   Okay.     And this -- this Facebook Marketplace, is

  15    that the name of it?

  16        A.   Yes, it is.

  17        Q.   And so the person Joseph Callaway was on Facebook

  18    Marketplace trying to sell something?

  19        A.   He was -- he had listed -- Joseph Callaway listed

  20    a bed for sale.        I believe it was for $100.

  21        Q.   Where was the arranged purchase supposed to

  22    exchange?

  23        A.   The meeting place?

  24        Q.   Yeah.

  25        A.   It was my understanding that Joseph Callaway




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 92 of 143 PageID #: 386
                                                  Exhibit 1 - Crouch MTD Memo   93


   1    would not be meeting, but he would send a friend to

   2    meet.    And the location was established to be Walmart in

   3    Dickson.

   4        Q.   And did that happen?

   5        A.   No, it did not.

   6        Q.   Did you go to Walmart in Dickson?

   7        A.   I went to the general area and I had officers

   8    there in the area.

   9        Q.   All right.      What happened after that?

  10        A.   Before the meeting was to take place, information

  11    came that Joseph Callaway was, in fact, Joshua Garton in

  12    photo because of individuals on social media had already

  13    established an identity and was sending it out all over

  14    social media.

  15        Q.   At some point in the day, did you actually meet

  16    with Joshua Garton?

  17        A.   I did.

  18        Q.   How did that happen?

  19        A.   I was notified by the Dickson Police Department

  20    that Joshua Garton was sitting in their lobby and he

  21    came in to talk to the police.

  22        Q.   So you didn't go find him?

  23        A.   No.

  24        Q.   Did you give him a message to meet you at the

  25    police department or did he just randomly show up?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 93 of 143 PageID #: 387
                                                  Exhibit 1 - Crouch MTD Memo   94


   1        A.   He apparently went on his own.

   2        Q.   You had nothing to do with Joshua Garton arriving

   3    at the Dickson Police Department?

   4        A.   No.    It's my understanding -- and I can tell you

   5    the TBI had no contact with Joshua Garton prior to

   6    walking into the lobby of the Dickson Police Department

   7    and seeing him.        He was -- he came on his own volition.

   8    He came in to -- from what I understand, to speak with

   9    detectives about this situation.

  10        Q.   All right.      When you got to the police

  11    department, did you attempt to speak with Mr. Garton?

  12        A.   I did.

  13        Q.   Did you, in fact, conduct an interview?

  14        A.   Yes, sir.

  15        Q.   Do you remember about what time that interview

  16    occurred?      Before or after lunch?

  17        A.   It was after lunch.

  18        Q.   And I'm -- I'm now going to refer you to the big

  19    screen, which you can see on the Thumb Drive D, we

  20    have -- the interview appears to be broken into two

  21    segments; is that right?

  22        A.   It is.

  23        Q.   I'm going to play that for the Court.

  24    (Inaudible).

  25        A.   I believe it may be the bottom one first.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 94 of 143 PageID #: 388
                                                  Exhibit 1 - Crouch MTD Memo   95


   1                    GENERAL CROUCH:         Okay.    Play the bottom one

   2    first.

   3                    (Respite).

   4                    THE COURT:              Is that computer not going

   5    to play it, General?

   6                    GENERAL CROUCH:         It's not going to play it.

   7    My computer will play it, but this one --

   8                    AGENT CRAIG:            General, can I -- I may be

   9    able to get it to play.          It was -- I had the same issue

  10    with my laptop.

  11                    THE COURT:              Okay.    Do you want to step

  12    down to see if you can do it?

  13                    AGENT CRAIG:            Yes, sir.

  14                    THE COURT:              How long is this supposed

  15    to be?

  16                    GENERAL CROUCH:         The interview is about 40

  17    minutes.     Can we try your computer?

  18                    AGENT CRAIG:            I've got a copy.        I can

  19    play it on mine.

  20                    GENERAL CROUCH:         If we connect this line to

  21    this computer, will it mess up the Zoom?

  22                    THE COURT:              Probably.

  23                    (Voices in background).

  24                    UNIDENTIFIED MALE:           You could probably do

  25    it and run it through the sound system here.                 Those late




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 95 of 143 PageID #: 389
                                                  Exhibit 1 - Crouch MTD Memo   96


   1    hours of playing video games and you didn't pick up on

   2    that?

   3                    (Voices in background).

   4                    THE COURT:              If nothing else, we can

   5    put it in front of the microphone and then it will -- it

   6    can pick it up that way.           Mr. Ethridge, can you go ahead

   7    and pull the full screen projector down there?

   8                    MR. ETHRIDGE:           Yes.

   9                    (Whereupon, an audio recording is played in

  10    open court for all to hear).

  11                    AGENT CRAIG:            Okay.    I've got it.

  12                    GENERAL CROUCH:         Mr. Lockert, can you hear

  13    this?

  14                    (Voices in background).

  15                    THE COURT:              I can hear it.       I don't

  16    think Mr. Lockert can hear it, though.

  17                    MR. LOCKERT:            Can you connect it to one

  18    of the microphones?

  19                    GENERAL CROUCH:         It is.

  20                    THE COURT:              It's connected to one of

  21    the microphones, Mr. Lockert.

  22                    (Voices in background).

  23                    MR. LOCKERT:            The witness microphone

  24    might be better.

  25                    AGENT CRAIG:            Your Honor, I guess I can




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 96 of 143 PageID #: 390
                                                  Exhibit 1 - Crouch MTD Memo   97


   1    take it with me back to my microphone.

   2                     THE COURT:             You can try that.

   3                     (Whereupon, an audio recording is played in

   4    open court for all to hear).

   5                     GENERAL CROUCH:        Can you hear it,

   6    Mr. Lockert?

   7                     MR. LOCKERT:           No.   (Inaudible).

   8                     GENERAL CROUCH:        Pause it.     I'll just ask

   9    questions.

  10                     (Whereupon, the audi recording is paused).

  11    BY GENERAL CROUCH:

  12        Q.   All right.      So, Mr. -- Agent Craig, we're having

  13    some technical difficulties.            So instead of playing the

  14    video, I'm going to ask you some questions about the

  15    interview --

  16        A.   Yes, sir.

  17        Q.   -- and you can testify to the best of your

  18    recollection.       First, did you Mirandize Mr. Garton?

  19        A.   No, sir.

  20        Q.   Why is that?

  21        A.   He was not in custody.

  22        Q.   Okay.     And how did you begin the interview?

  23        A.   I identified myself.         Showed him my credentials.

  24    Identified Special Agent Andy Vallee as well.                  And

  25    basically began asking him questions about the




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 97 of 143 PageID #: 391
                                                  Exhibit 1 - Crouch MTD Memo   98


   1    situation.       He immediately stated, which he said to me

   2    in the lobby, that the photoshopping is not a crime, and

   3    I concurred with him.

   4        Q.   Okay.     I think everybody agreed in this case that

   5    the act of photoshopping is not illegal unless you're

   6    violating some patent or trade or infringement agreement

   7    or something like that.          I mean, there can be some

   8    copyright laws, but in this case that was not happening.

   9        A.   That's correct.

  10        Q.   The actual act of posting or photoshopping Daniel

  11    Baker's image onto a tombstone, that was not illegal?

  12        A.   It was not illegal and I told him many, many

  13    times that I concurred with that, that it was not a

  14    violation of the law.

  15        Q.   Okay.     Did you and Agent Vallee start asking some

  16    questions to determine who Joseph Callaway is or was?

  17        A.   Yes.

  18        Q.   What did Garton initially tell you about

  19    Callaway?

  20        A.   That he was an individual that he had met in

  21    Dickson at the Speedway gas station and that he sold him

  22    the cell phone with a number attached and that he

  23    currently lived in Nevada.

  24        Q.   So in the initial statements of the interview, he

  25    claimed that Callaway lived in Nevada?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 98 of 143 PageID #: 392
                                                  Exhibit 1 - Crouch MTD Memo   99


   1        A.   Yes.

   2        Q.   Eventually, did he acknowledge that he was

   3    Callaway?

   4        A.   He did.

   5        Q.   All right.      Did you ask him about the intent or

   6    reasoning for posting this image to Facebook?

   7        A.   Yes.     I asked -- I just asked for -- if he could

   8    give me an explanation and explain to me what the

   9    purpose was for doing this.

  10        Q.   And what was his response?

  11        A.   He said that he just had some trouble with law

  12    enforcement and that it was just something that

  13    happened.       And I remember responding to him, you let

  14    your emotions get the best of you, and he said yes.

  15        Q.   Did he say anything about being banned from

  16    Facebook?

  17        A.   He did.

  18        Q.   What did he say?

  19        A.   He said one of the reasons he did this was to get

  20    Facebook to ban him.         To cause enough, I guess, concern

  21    about the post itself that they would take action

  22    against him and ban him.

  23        Q.   Okay.     At 14 hours 15 minutes and 16 seconds, did

  24    he say, "I'm just trying to sell my stuff on Facebook

  25    and I'm gone"?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 99 of 143 PageID #: 393
                                                  Exhibit 1 - Crouch MTD Memo   100


    1       A.    He did.

    2       Q.    And what stuff was he referring to?

    3       A.    He -- he used -- he stated that he used the

    4   Joseph Callaway identity for market, which was Facebook

    5   Marketplace, and that he had had that -- that alias and

    6   an established profile for a few months and that he was

    7   using it to sell some of his items.

    8       Q.    And on January 22nd, was he trying to sell his

    9   bed?

   10       A.    That's what he had listed, yes.

   11       Q.    Where did he say he was going?

   12       A.    Kentucky.

   13       Q.    Said he was going to take a tiny house up there?

   14       A.    He said that he was in the process of building a

   15   tiny house and that he was going to move the tiny house

   16   to Kentucky.

   17       Q.    Okay.     And he had -- did he have his bed actually

   18   loaded up in the truck?

   19       A.    He did.

   20       Q.    Did you see it?

   21       A.    I did.

   22       Q.    Was it your impression conversating or having

   23   this conversation with Mr. Garton, that he was about to

   24   go to Kentucky?

   25       A.    Yes, absolutely.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 100 of 143 PageID #: 394
                                                  Exhibit 1 - Crouch MTD Memo   101


    1       Q.    Now, I have noted it 14:14:44 he stated, "I'm

    2   trying to get banned from Facebook".

    3       A.    Yes.

    4       Q.    Did he say that?

    5       A.    He said that I was trying -- he was trying to get

    6   banned from Facebook.          And I responded to him, "well,

    7   you can just do that yourself by logging off."

    8       Q.    When he said "I'm trying to get banned," he --

    9   the intent was "I posted this trying to get banned"?

   10       A.    That's what he said.

   11       Q.    Did you go into any conversations with him to any

   12   detail as to how he created it or anything like that?

   13       A.    No.    Other than he stated that it came from a --

   14   the back of a CD, I believe, a music song that the image

   15   came off of.       And I asked him how he was able to -- did

   16   he know Daniel?        And he stated he did not.           Knew of him

   17   from being in Dickson.          And I said, "well, how were you

   18   able to put the image of his face on the tombstone?"                    He

   19   said he Googled it and it came up.

   20       Q.    All right.      He denied knowing anybody in the

   21   Baker family; is that correct?

   22       A.    Yes, that's correct.

   23       Q.    Now, as you're interviewing Garton, had you been

   24   receiving other information about the posting and

   25   private messages between Garton and third persons?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 101 of 143 PageID #: 395
                                                  Exhibit 1 - Crouch MTD Memo   102


    1       A.    Well, I may have received something during that

    2   interview, but I had already had that information --

    3       Q.    You already --

    4       A.    -- prior to sitting down with Mr. Garton.

    5       Q.    So you were kind of equipped to do this interview

    6   with him based on information you'd already received?

    7       A.    That's correct.

    8       Q.    So when he started talking about not being

    9   Callaway and all this stuff, you knew he was lying?

   10       A.    I did.    I knew he wasn't telling the truth when

   11   he said he's not -- not Callaway.

   12       Q.    Yes.

   13                    GENERAL CROUCH:        All right.      I'll pass the

   14   witness.

   15                    THE COURT:             Mr. Lockert, questions?         I

   16   think your mic may be muted out.

   17                    MR. LOCKERT:           I'm sorry.

   18   CROSS EXAMINATION

   19   BY MR. LOCKERT:

   20       Q.    Agent Craig, what information did you have from

   21   the conversation that Mr. Bailey, the retired officer,

   22   had had with Mr. Garton when you interviewed Mr. Garton?

   23       A.    What I had was a thread of communication that

   24   Mr. Bailey had sent to the Dickson Police Department and

   25   they forwarded it to me and that there was communication




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 102 of 143 PageID #: 396
                                                  Exhibit 1 - Crouch MTD Memo   103


    1   that he referenced Lisa, Daniel's wife, in the

    2   communication.

    3       Q.    All right.      And Mr. Bailey wasn't technically an

    4   officer, but he was questioning the suspect and relaying

    5   the information to Officer Arnold and who else?

    6       A.    As far as my -- as far as I know, that it was

    7   only Captain Arnold that was receiving it from

    8   Mr. Bailey.

    9       Q.    Okay.    And when you talked to Mr. Garton, what

   10   crimes were you investigating?

   11       A.    The crime of harassment.

   12       Q.    And at the time you talked to him based on the

   13   information you already had, did you already have the

   14   information that it was him who sent -- I mean, who

   15   posted the meme?

   16       A.    The information I had, I had a driver's license

   17   photo that was basically -- it was an image of -- it was

   18   a picture of Joshua Garton and that the officers or the

   19   Dickson Police Department had sent it.                And word on the

   20   internet was coming out that this, in fact, was Joseph

   21   Callaway.      And then when I walked in the lobby and I

   22   looked at Mr. Garton, it was the same image that was put

   23   on social media identifying Joseph Callaway as actually

   24   Joshua Garton.

   25       Q.    So you did originally believe he was the one who




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 103 of 143 PageID #: 397
                                                  Exhibit 1 - Crouch MTD Memo     104


    1   posted that meme?

    2       A.    That's correct.       You know, reasoning is a good

    3   word.     Until I was able to sit down with him and talk to

    4   him to verify a hundred percent, but I felt comfortable

    5   that the individual in the lobby was, in fact, Joseph

    6   Callaway.

    7       Q.    And he being the person who posted the meme?

    8       A.    Yes.

    9       Q.    Certainly, your investigation had centered on him

   10   as being the suspect in what you believed to be

   11   harassment?

   12       A.    Once the identity of Callaway was transitioned to

   13   Joseph Garton, I felt pretty sure that he was the one

   14   that posted it and that he would be the one that we

   15   would look to as possibly violating the statute of

   16   harassment.

   17       Q.    And was he, in fact, arrested for that charge?

   18       A.    He was.

   19       Q.    And when did that happen?

   20       A.    After the interview.         Approximately probably

   21   3:30, 3 o'clock on the 21st, or 22nd rather.

   22       Q.    If you knew that that was him, he wasn't leaving;

   23   is that correct?

   24       A.    If I knew that was him, he wasn't leaving?                No.

   25   I didn't know I was going to arrest him until after I




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 104 of 143 PageID #: 398
                                                  Exhibit 1 - Crouch MTD Memo   105


    1   completed the interview with him and based it on the

    2   evidence that he provided and what I had obtained.

    3       Q.    Did you receive any -- any direction in regard to

    4   what to charge him with from Officer Arnold?

    5       A.    No, sir.

    6       Q.    Did you receive any direction in regard to what

    7   the charges may be from anyone in the D.A.'s office?

    8       A.    Yes.

    9       Q.    And did you review the harassment statute itself?

   10       A.    I did, sir, yes.

   11       Q.    If Mr. Garton believed that law enforcement

   12   officers are corrupt, D.A.s are corrupt, judges are

   13   corrupt, and that he was going to wage a war using memes

   14   on social media, would you consider that to be a lawful

   15   purpose?

   16       A.    A lawful purpose.        It was not an unlawful

   17   purpose.

   18       Q.    Not an unlawful purpose?

   19       A.    Correct.

   20       Q.    All right.      So the first section of the

   21   harassment statute says "when the defendant communicated

   22   with another without lawful purpose."               His post and that

   23   meme on his Facebook page that was private and not open

   24   to the public, that would not be an unlawful purpose,

   25   would it?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 105 of 143 PageID #: 399
                                                  Exhibit 1 - Crouch MTD Memo   106


    1       A.    I think that the -- the posting itself was kind

    2   of a means to an end.          Putting it out there was just to

    3   arouse emotion.        And, of course, we all knew that's what

    4   had happened.        The triggering of the harassment statute,

    5   in my opinion, was based on the direct communication

    6   that he focused on with Lisa Baker and the Dickson

    7   County law enforcement officers.

    8       Q.    I'll ask you again.         His posting a meme, whether

    9   it's derogatory or (inaudible) or photoshop, someone

   10   peeing on a photo of an officer, you're not saying

   11   that's an unlawful purpose, are you?

   12       A.    No, sir.

   13       Q.    And, in fact, people post those type things all

   14   the time.

   15       A.    They do.

   16       Q.    Now, I know they're offensive, but a social meme

   17   where somebody has photographed an officer -- a

   18   motorcycle officer who is either injured or dead on the

   19   side of the road and they post a meme that says, "go

   20   home, officer, you're drunk," that's terribly

   21   inappropriate, isn't it?

   22       A.    It is.

   23       Q.    But it's not unlawful, is it?

   24       A.    No, sir, it's not.

   25       Q.    Based on your investigation, did Mr. Garton take




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 106 of 143 PageID #: 400
                                                  Exhibit 1 - Crouch MTD Memo    107


    1   any steps to send this meme to any of Officer Baker's

    2   family?

    3       A.    He did not directly send it to the family.                It

    4   was provided to them through a third party.

    5       Q.    And based on your information, did he commit

    6   third parties to send anything to the Bakers?

    7       A.    No.

    8       Q.    He did not post it on social media open to all

    9   the public either, did he?

   10       A.    I don't believe he did.          I'm not aware of how

   11   many people it actually reached and who he had -- had

   12   access to his -- his post.

   13       Q.    So if his page was private and only shared by his

   14   friends and none of those friends were the Bakers or

   15   their families, then someone else would have to

   16   disseminate that to the Bakers and/or their family?

   17       A.    Yes, sir.

   18       Q.    I assume you're not going to charge those people,

   19   are you?

   20       A.    For disseminating it and providing --

   21       Q.    Yeah.

   22       A.    I think it goes -- it would go to their intent.

   23   They're providing it to them as a courtesy to show them

   24   -- to show the Baker family what -- what that post was,

   25   to bring it to their attention.             Not to -- not for them




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 107 of 143 PageID #: 401
                                                  Exhibit 1 - Crouch MTD Memo   108


    1   to elicit some kind of emotional response.

    2       Q.    If he posted it on his page, which is private and

    3   not open to the public, and he doesn't direct anyone to

    4   share it with the Baker family, then what evidence do

    5   you have that it was his intent that what he posted on

    6   his private page would be sent to the Bakers?

    7       A.    I think that -- that his intent was solely to

    8   affect the community, especially the law enforcement

    9   community, the Dickson police officers, but also

   10   specifically by referencing Lisa Baker and her daughter,

   11   that he knew who they were.            And initially he told me he

   12   didn't know who they were.            So I think there is a

   13   connection there that he had.

   14       Q.    Again, I'll ask you what evidence -- not what you

   15   think -- what evidence is there that (inaudible) that

   16   shows his intent was that meme be sent to the Bakers?

   17       A.    The evidence that I believe exists is when he

   18   communicated with Jonathan Bailey that Lisa Baker would

   19   be next.

   20       Q.    He told him he was going to post memes about a

   21   lot more officers and family and he considered them all

   22   to be treasonous.         That's talking about what he's going

   23   to do.     I'm talking about this meme.            What evidence do

   24   you have that he intended this meme to be sent to Lisa

   25   Baker or her family?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 108 of 143 PageID #: 402
                                                  Exhibit 1 - Crouch MTD Memo        109


    1       A.    Again, I think this meme, again, is not a

    2   violation of the law but it was a means to an end for

    3   him to get to Lisa Baker.            And he -- by knowing who she

    4   was by name shows that.           And using a third party to help

    5   facilitate that.

    6       Q.    How did he use a third party?            Did he direct a

    7   third party to do that?

    8       A.    I think he knew -- I think it's common sense that

    9   based on the subject matter --

   10       Q.    I'm not asking for your opinion.             I'm asking you

   11   what evidence do you have that he directed or asked a

   12   third party to relay this meme to the Baker family?

   13       A.    By communicating to Jonathan Bailey is my answer.

   14       Q.    Jonathan Bailey asked him about it, right?

   15       A.    He volunteered -- he brought up Lisa Baker.                   He

   16   just -- Jonathan brought up the family, but he brought

   17   up her name specifically.

   18       Q.    All right.      And indicated he was going to post a

   19   meme about her too?         Right?

   20       A.    Yeah.

   21       Q.    And go post memes about other law enforcement

   22   officers.      He had just barely got started.

   23       A.    That's correct.

   24       Q.    Well, we've already established that it's not

   25   unlawful for him to post memes like this about law




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 109 of 143 PageID #: 403
                                                  Exhibit 1 - Crouch MTD Memo   110


    1   enforcement or judges or their families as long as he's

    2   not threatening to hurt them, right?

    3       A.    That's correct.

    4       Q.    I mean, he could post a meme of Mrs. Baker and

    5   say she's treasonous just like the cops?

    6       A.    And then it would --

    7       Q.    (Inaudible).

    8       A.    Well, it would depend on how Mrs. Baker would

    9   feel as far as what that -- what that -- how that would

   10   affect her by seeing that and by calling her treasonous.

   11   Was it annoying?

   12       Q.    What the statute says is that it's the

   13   defendant's intent, not how somebody takes it, right?

   14       A.    No, that's not correct.

   15       Q.    "That the defendant -- that the defendant

   16   intended that the frequency or means of the

   17   communication annoy, offend, alarm, or frighten the

   18   recipient."

   19       A.    That's correct.

   20       Q.    What is the evidence that you have that his

   21   posting this meme on his private page was intended to

   22   harm or frighten Mrs. Baker?

   23       A.    By singling out Lisa Baker as a target for that

   24   post.

   25       Q.    Was she singled out as a target for that post?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 110 of 143 PageID #: 404
                                                  Exhibit 1 - Crouch MTD Memo   111


    1       A.    He's the one that brought her name up.

    2       Q.    Was she singled out as a target on that post?

    3       A.    He -- he sent it to -- he sent it out to his --

    4   privately, but once it was disseminated publicly, Lisa

    5   was notified and she stated how it made her feel and how

    6   she was scared based on that.             And then, he, in turn --

    7       Q.    Did Mr. Garton notify her?

    8       A.    No, sir.     And then, in turn, Mr. Bailey notified

    9   her based on Mr. Garton's communication.

   10       Q.    Did Mr. Garton ask Mr. Bailey to notify her?

   11       A.    No, he did not.

   12       Q.    Did he take any steps of any kind that asked

   13   anyone to send that to Mrs. Baker?

   14       A.    He did not.

   15       Q.    So if he -- if he published it on his private

   16   page and he didn't ask anybody to send it to her, he

   17   didn't direct anybody to send it to her, then how can

   18   you say that it was his intent that she get it?

   19       A.    I think after talking to Mr. Garton and then

   20   looking at the thread, I think that he -- he understood

   21   that this would eventually get to Mrs. Baker.

   22       Q.    What evidence do you have?           I'm not talking about

   23   what you think.

   24       A.    I understand that.        I understand that, but I -- I

   25   answered the question based on Jonathan Bailey taking




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 111 of 143 PageID #: 405
                                                  Exhibit 1 - Crouch MTD Memo   112


    1   that information and forwarding it to Lisa Baker and him

    2   being concerned about it and in turn forwarding it to

    3   Captain Donny Arnold.          So there was some concern there

    4   based on that comment that Joshua Garton made.

    5       Q.    That's a private conversation with Mr. Bailey,

    6   right?

    7       A.    Just those two, between Joshua and Mr. Bailey,

    8   that's correct.

    9       Q.    And Mr. Garton didn't ask Mr. Bailey to

   10   disseminate that to anyone?

   11       A.    No, sir, he did not.

   12       Q.    So in all of your investigation, who actually

   13   disseminated this meme to the Baker family?

   14       A.    I don't know who all disseminated it to them.

   15   There's probably numerous individuals.

   16       Q.    But it wasn't Mr. Garton, was it?

   17       A.    No, it was not Mr. Garton.

   18       Q.    And he could have tagged Lisa Baker on the post,

   19   couldn't he?

   20       A.    That, I don't know.

   21       Q.    Do you do Facebook?

   22       A.    No, sir, I do not.        Now you know why.

   23       Q.    Based on your investigation, did he tag Lisa

   24   Baker so that it would show up on her page?

   25       A.    No, sir, he did not.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 112 of 143 PageID #: 406
                                                  Exhibit 1 - Crouch MTD Memo   113


    1       Q.    Did he send it in an instant message by Facebook

    2   to Lisa Baker so that she would see the meme?

    3       A.    No, sir, he did not.

    4       Q.    Did he ask anyone to forward that to Lisa Baker?

    5       A.    No.

    6       Q.    So you're saying that even if it's a lawful

    7   purpose and you can trash cops and families with memes,

    8   it depends on what that person thinks when they get it?

    9       A.    I think the statute talks about whatever the

   10   individual -- how it -- how it affects them.                  It's such

   11   -- it's like a phone call at two in the morning, prank

   12   phone call from the seventies and eighties, when you

   13   tell someone whose child is dead and you called to speak

   14   to their child and you repeat that call over and over

   15   again.     That's harassment.         It's the same thing.

   16       Q.    All right.      And in this case, Mr. Garton only

   17   posted this meme one time?

   18       A.    That, I'm not a hundred percent sure of, but it

   19   appears he only posted it one time.

   20       Q.    And if he made statements that he posted it

   21   elsewhere, y'all have not found this meme posted

   22   anywhere other than that one Facebook page?

   23       A.    That's correct.

   24       Q.    And you have no evidence that he asked anyone

   25   else to re-post or forward it to the Baker family?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 113 of 143 PageID #: 407
                                                  Exhibit 1 - Crouch MTD Memo   114


    1       A.    That's correct.

    2       Q.    Are you aware that hate speech is protected under

    3   the constitution?

    4       A.    Yes, I am.

    5       Q.    And you're aware that there are three categories

    6   where it can cross the line if a person makes an actual

    7   threat?

    8       A.    Yes.

    9       Q.    Or if a person tries to insight lawless action?

   10       A.    Yes, sir.

   11       Q.    Someone -- someone stands in your face and tries

   12   to get you to fight?

   13       A.    Yes, sir.

   14       Q.    Mr. Garton didn't ask anyone to do anything

   15   unlawful, did he?

   16       A.    He did not.

   17       Q.    Did he confront the Bakers and ask them to fight?

   18       A.    No, sir.

   19       Q.    Did he make any threats other than posting

   20   additional memes attacking cops, D.A.s, judges, and

   21   cops' families?

   22       A.    He made reference to what should happen to

   23   individuals that he deemed as being treasonous.

   24       Q.    Did he ask -- he asked a retired officer what

   25   should happen to people who commit treason?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 114 of 143 PageID #: 408
                                                  Exhibit 1 - Crouch MTD Memo     115


    1       A.    That's correct.

    2       Q.    And he told him that he was going to continue his

    3   war of posting memes?

    4       A.    He did.

    5       Q.    Isn't it true that no matter how inappropriate or

    6   offensive speech is, it's protected?

    7       A.    Under certain -- under certain conditions, and

    8   you -- you mentioned that earlier.

    9       Q.    And you're familiar with the -- the -- that

   10   organization of the Woodmont {sic} Baptist Church that

   11   goes to soldiers' funerals and calls them fags and calls

   12   their families fags and posts all kinds of derogatory

   13   signs and those type things.            Your familiar with that,

   14   aren't you?

   15       A.    Yes, sir.

   16       Q.    And the Court has said that's protected speech.

   17   So why is this meme not protected speech?

   18                   GENERAL CROUCH:         Judge, I'm going to

   19   object.     He's asking Agent Craig to provide a legal

   20   answer about the constitutional interpretation of a

   21   state statute, which in order to ask him that question,

   22   you would actually have to read the Tennessee Code which

   23   prevents people from picketing and holding signs and

   24   yelling at people that are near grave sites and during

   25   funerals.      They have to be ex number of feet away.                  So,




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 115 of 143 PageID #: 409
                                                  Exhibit 1 - Crouch MTD Memo   116


    1   yes, there is that constitutional holding, but there is

    2   also a criminal law in Tennessee to prevent people from

    3   doing exactly what Mr. Lockert is talking about.

    4                    MR. LOCKERT:           Just one last question.

    5   BY MR. LOCKERT:

    6       Q.    You agree, though, that his posting these type

    7   memes is a lawful purpose?

    8       A.    The post of urinating on the grave was lawful.

    9       Q.    Yes.

   10                    MR. LOCKERT:           That's all the questions I

   11   have.

   12   REDIRECT EXAMINATION

   13   BY GENERAL CROUCH:

   14       Q.    Agent Craig, we have -- when Mr. Lockert asked

   15   you about the intent and whether the Facebook profile

   16   had been made public or not -- I'm going to show you a

   17   copy of Mr. Callaway's Facebook posting.                Can you

   18   identify this?

   19       A.    Yes.    That is -- that's the image that was posted

   20   on the morning of the 22nd of two individuals urinating

   21   on a headstone with Daniel Baker's image on it.

   22       Q.    So Mr. Callaway, who is Mr. Garton, has actually

   23   -- it's not just a posting.            He's actually created a

   24   hashtag.

   25       A.    Yes.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 116 of 143 PageID #: 410
                                                  Exhibit 1 - Crouch MTD Memo   117


    1       Q.    And what's the hashtag say?

    2       A.    Dickson County Police Department.

    3       Q.    Now, you've already testified you're not a

    4   Facebook user, but did you know that creating a hashtag

    5   on Facebook actually does something?

    6       A.    Yes.

    7       Q.    What does it do?

    8       A.    It forwards it.       It notifies people that are tied

    9   to Dickson County police, all those markings, it will

   10   send that to them.

   11       Q.    Now, we don't know for sure whether or not --

   12   when -- when Mr. Callaway's profile went back to being

   13   private.      Mr. Lockert is just assuming through questions

   14   that it was always a private Facebook page.                 Do you

   15   know?

   16       A.    I do not know.       And as for the private and

   17   public, I'm not aware.          And I think it would have been

   18   private for a while.          But I know when you use

   19   marketplace, you have to open it up publicly so people

   20   can respond to you.

   21       Q.    And he was using marketplace?

   22       A.    That's correct.

   23       Q.    Now, we also did actually have some evidence,

   24   which has already been exhibit -- entered as evidence as

   25   Exhibit 1.       And I'm going to refer you to Exhibit 1,




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 117 of 143 PageID #: 411
                                                  Exhibit 1 - Crouch MTD Memo   118


    1   page 36.

    2                     GENERAL CROUCH:       And before I do that, I'm

    3   going to move this photo as Exhibit Number 2.

    4                     (Exhibit No. 2 marked and filed).

    5   BY GENERAL CROUCH:

    6       Q.    And that's the photo of Callaway's Facebook page

    7   and the hashtag.        Now, referring to Exhibit 1, page 36,

    8   Joseph Callaway says, "trust me" -- do you see that

    9   paragraph?

   10       A.    Yes.

   11       Q.    What's he say?

   12       A.    "Trust me, I did it.         I didn't just upload it to

   13   Facebook.        I uploaded it to a lot of websites."

   14       Q.    So he didn't just simply post it on his Facebook

   15   page.     He says, "I posted it to Facebook and a lot of

   16   websites."

   17       A.    Yes.

   18       Q.    What intent does that show?

   19       A.    That he was looking for a large audience.

   20       Q.    And let me ask you this:          If you are trying to

   21   mail me a letter, do you put a stamp on it?

   22       A.    Yes.

   23       Q.    Do you deliver it --

   24       A.    No.

   25       Q.    -- personally to my house?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 118 of 143 PageID #: 412
                                                  Exhibit 1 - Crouch MTD Memo    119


    1       A.    No, sir.

    2       Q.    How does it get to me?

    3       A.    It's addressed, stamped, and placed with the

    4   postal service for delivery.

    5       Q.    And then the postman or whoever is delivering the

    6   mail takes it to my house?

    7       A.    Yes, sir.

    8       Q.    And that's a third party delivering a message?

    9       A.    Yes.

   10       Q.    I mean, similarly in this case we have his intent

   11   to distribute because he says it.              I uploaded it to

   12   Facebook and a lot of websites, correct?

   13       A.    Yes.

   14       Q.    And it was distributed, correct?

   15       A.    Yes.

   16       Q.    With a hashtag on it?

   17       A.    Correct.

   18       Q.    The address of who his audience is?

   19       A.    Yes.

   20       Q.    Let's look at some above -- some of

   21   Mr. Callaway's -- Mr. Garton's statements to you.                   On

   22   the profile page, Exhibit Number 2, he held himself up

   23   to be an employee of DSW Construction; is that right?

   24       A.    Yes, that's correct.

   25       Q.    And was he an employee of DSW Construction?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 119 of 143 PageID #: 413
                                                  Exhibit 1 - Crouch MTD Memo   120


    1       A.    No, sir, he was not.

    2       Q.    That was a lie.

    3       A.    Yes, sir.

    4       Q.    And by holding himself out and linking DSW's

    5   company information, website, Facebook, phone number,

    6   what happened?

    7       A.    The construction company received a litany of

    8   complaints from the citizens in the community.

    9       Q.    And did you interview the owner of the

   10   construction company?

   11       A.    Yes, sir, I did.

   12       Q.    Did he have any clue who Joshua Garton is?

   13       A.    No, he did not.       Or Joseph Callaway.

   14       Q.    He had no idea?

   15       A.    No.

   16       Q.    Did his company receive a lot of negative

   17   backlash?

   18       A.    He did.

   19       Q.    In fact, you did a download of all of the

   20   information -- negative backlash to DWS -- DWC

   21   Construction Company received; is that correct?

   22       A.    They provided me digital copies of those

   23   documents, yes.

   24       Q.    I ask you to identify those documents.

   25       A.    Yes.    This is what DWC provided me based on the




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 120 of 143 PageID #: 414
                                                  Exhibit 1 - Crouch MTD Memo   121


    1   comments and communication they received as a result of

    2   the post.

    3       Q.    I mean, people -- Joseph Callaway's Facebook

    4   page, Garton's anonymous fake page, hashtagged Dickson

    5   County law enforcement and had a link directly to an

    6   employee -- a company that he didn't work for, right?

    7       A.    Yes.

    8       Q.    And as a result, this company received a stack

    9   load of complaints and phone calls and Facebook

   10   messages?

   11       A.    That's correct.

   12                    GENERAL CROUCH:        Move that as Exhibit 3.

   13                    THE COURT:             Any objection?

   14                    MR. LOCKERT:           (No audible response).

   15                    (Exhibit No. 3 marked and filed).

   16   BY GENERAL CROUCH:

   17       Q.    Now, Mr. Lockert was asking you about the actual

   18   statute.      And the definitions of the statute under

   19   communicate says, "means -- means contacting a person in

   20   writing, print, telephone, wire, radio,

   21   electromagnetic" -- I can't say some of these words --

   22   "and includes text messages, facsimile transmission,

   23   electronic mail, instant message, messages, images,

   24   videos, sound recordings, or intelligence of any nature

   25   sent through or posted -- or posted on social media




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 121 of 143 PageID #: 415
                                                  Exhibit 1 - Crouch MTD Memo   122


    1   networks."

    2       A.    That's correct.

    3       Q.    And that's the actual statute.

    4       A.    That's the statute that we looked at.

    5       Q.    And that's what Garton did?

    6       A.    Yes.

    7       Q.    He posted on a social media network?

    8       A.    He did.

    9       Q.    All right.      With a hashtag?

   10       A.    Yes.

   11       Q.    And uploaded to many websites?

   12       A.    That's what he said he did.

   13       Q.    What is the point of posting something on

   14   Facebook if you're not trying to communicate?

   15       A.    I don't -- I wouldn't have an answer to that.

   16       Q.    I mean, is there any other objective?

   17       A.    No.

   18       Q.    I mean, it's social media --

   19       A.    "To espouse an opinion or to communicate a

   20   belief, opinion, or thought to an individual or masses."

   21       Q.    I mean, a social network Facebook is for

   22   communication.

   23       A.    Yes, it is.

   24                    GENERAL CROUCH:        Pass the witness.

   25   RECROSS EXAMINATION




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 122 of 143 PageID #: 416
                                                  Exhibit 1 - Crouch MTD Memo   123


    1   BY MR. LOCKERT:

    2       Q.    And at the time he communicated or posted this

    3   meme, you've already testified that that was not an

    4   unlawful purpose?

    5       A.    When he -- when he posted that meme, that's

    6   correct, it was not an unlawful purpose for posting that

    7   meme.

    8       Q.    And he didn't hashtag anybody in the Baker

    9   family?

   10       A.    No, sir.

   11       Q.    If he's trying to directly communicate just to

   12   Lisa Baker or Daniel Baker's mom, what would be the best

   13   way for him to do that?

   14       A.    I don't know how he -- he would have any types of

   15   communications with the Baker family because -- I guess

   16   he could try to locate them on Facebook and then send

   17   them the message.

   18       Q.    He could send them a Facebook message with the

   19   meme attached, right?

   20       A.    He could.

   21       Q.    He could hashtag the family instead of the police

   22   department?

   23       A.    Yes, sir.

   24       Q.    He could have printed the meme and mailed it to

   25   the Bakers?




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 123 of 143 PageID #: 417
                                                  Exhibit 1 - Crouch MTD Memo   124


    1       A.    Yes, sir.

    2       Q.    He could have called them and told them go look

    3   at my private page and I will accept you as a friend so

    4   you can see it?

    5       A.    Yes, sir.

    6       Q.    He could have published it in the newspaper if

    7   they let him put it in there?

    8       A.    Pretty much what he did when he puts it on

    9   Facebook, the same effect as a newspaper.

   10       Q.    He could have directed third parties to show the

   11   meme to the Baker family.           And we have no evidence that

   12   he directed anybody to share it with the Bakers, right?

   13       A.    That's correct.

   14       Q.    No evidence that he hashtagged any of the Bakers?

   15       A.    Correct.

   16       Q.    No -- that he attached the meme to instant

   17   messages and sent it to any of the Baker family?

   18       A.    Yes, sir.

   19       Q.    Correct?

   20       A.    Yes, sir.

   21       Q.    And at the time he posted it, you acknowledge

   22   that it was for a lawful purpose?

   23       A.    At the time he posted it, it was not illegal.

   24                   MR. LOCKERT:            That's all the questions I

   25   have.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 124 of 143 PageID #: 418
                                                  Exhibit 1 - Crouch MTD Memo   125


    1                   THE COURT:              General Crouch, anything

    2   further?

    3                   GENERAL CROUCH:         (No audible response).

    4                   THE COURT:              Thank you, Agent Craig.

    5   You can step down.

    6                   MR. LOCKERT:            One more question.

    7                   THE COURT:              Go ahead.

    8   BY MR. LOCKERT:

    9       Q.    Agent Craig, do you know how the bond got to be

   10   $76,000?

   11       A.    I believe it was based on the Kentucky comments

   12   that he made, that he was possibly going to flee -- flee

   13   the state.

   14       Q.    Were those comments relayed to a magistrate or

   15   judge?

   16       A.    No, not the magistrate or the -- no, I take that

   17   back.     I did discuss that, I believe, with the

   18   magistrate, yes.

   19       Q.    Did anyone discuss setting the bond at that

   20   amount with the magistrate?

   21       A.    I did not.

   22       Q.    Are you aware of anyone discussing setting it at

   23   that amount with the magistrate?

   24       A.    I have not.      She came in and had the bond.            I

   25   asked what the bond was and she said 76,000.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 125 of 143 PageID #: 419
                                                  Exhibit 1 - Crouch MTD Memo    126


    1                   MR. LOCKERT:            That's all the questions I

    2   have.

    3                   THE COURT:              General Crouch, anything?

    4                   GENERAL CROUCH:         No, sir.

    5                   THE COURT:              Okay.     Thank you, Agent

    6   Craig.     You may step down.

    7                   Is that the State's proof?

    8                   GENERAL CROUCH:         Yes, sir.

    9                   THE COURT:              All right.      The State

   10   rests.     Mr. Lockert, any witnesses you wish to call?

   11                   MR. LOCKERT:            No, Your Honor.

   12                   THE COURT:              Okay.     All right.

   13   General, do you wish to make argument?

   14                   GENERAL CROUCH:         Just briefly, Judge.

   15                   Judge, I know that Your Honor is familiar

   16   with case law, more knowledgeable than I am, but I

   17   wanted to briefly talk about, since it's the defendant's

   18   defense in this case, the First Amendment.

   19                   Quoting quotes from a Tennessee case, State

   20   v. Goldberg.       "The right of free speech is not absolute

   21   at all times and under all circumstances.                 We are not

   22   free to harm others under the guise of free speech.                     As

   23   speech strays further from the values of persuasion,

   24   dialogue, and free exchange of ideas and moves toward

   25   willful threats to perform illegal acts, the State has




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 126 of 143 PageID #: 420
                                                  Exhibit 1 - Crouch MTD Memo   127


    1   greater latitude to regulate its (inaudible)."

    2                   "Exceptions," as Mr. Lockert has already

    3   mentioned, "include obscenity, libel, fighting words,

    4   which by their very utterance inflict injury or intent

    5   to incite or intimidate the breach of peace, but there

    6   are some more areas that are -- that are not protected

    7   languages."

    8                   "The United States Supreme Court has

    9   rejected the contention that constitutional freedom of

   10   speech impress extends to immunity to speech or writing

   11   used as an integral part of conduct in violation of a

   12   criminal statute."

   13                   You can't use the First Amendment as a

   14   defense when you're committing a crime.                When speech

   15   itself is the conduct of crime, it's not protected by

   16   the First Amendment.          Free speech, going back to

   17   Gonzalez, does not include the right to cause

   18   substantial or emotional distress by harassment or

   19   intimidation.

   20                   And it is absolutely clear, not only from

   21   case law but from this case that Joseph Garton,

   22   pretending to be Joseph Callaway, intended and did in

   23   fact cause emotional stress, harassment, and

   24   intimidation, fear to the victims.              Case goes on to say

   25   that the defendant had no constitutional right to engage




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 127 of 143 PageID #: 421
                                                  Exhibit 1 - Crouch MTD Memo   128


    1   in conduct intended only to inconvenience and annoy.

    2                   And in this particular case in Gonzalez, the

    3   defendant was observing the police issuing a traffic

    4   citation.      That alone was enough for this Court to say

    5   that the police can regulate his activity of observing

    6   them issue a citation.          In this case we have a man

    7   saying that every person with a badge on is an enemy and

    8   that he is going to war.           I want war.      Peace comes with

    9   war.    I mean, it's his own words.            He is stating his

   10   intent.     His intent is to continue on.

   11                   Also, the court of appeals concluded that

   12   the repeated posting, videos, and written content was

   13   clearly meant to harass, degrade, intimidate, threaten,

   14   and humiliate.        This posting alone, as Agent Craig

   15   testified to, may or may not be free speech.                  I would

   16   say it's free speech just to post a bond.                 I would say

   17   it's protected under the First Amendment.                 Just looking

   18   at the posted bond.

   19                   But when you look at defendant's intent and

   20   his stated intent that you've got to have war to get to

   21   peace, that all police are the enemy, and that Daniel

   22   Baker is a traitor and committed treason and so has Lisa

   23   Baker, that takes it to another level.                And that's what

   24   Agent Craig was getting to, it's the combination of the

   25   two.    Had there just been the post, that's horrible, but




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 128 of 143 PageID #: 422
                                                  Exhibit 1 - Crouch MTD Memo   129


    1   okay.     Nobody would be charged.          But in this case, you

    2   have a combination and the defendant has expressed his

    3   intent clearly.

    4                   Let me go over to United States v. Gonzalez,

    5   and the Court addresses two classes of speech.                  One,

    6   "defamatory statements are not protected by the First

    7   Amendment, reasoning that the resort to epithets or

    8   personal abuse is not in any proper sense communication

    9   of information or opinion safeguarded by the

   10   Constitution."

   11                   The defendant in this case has made direct

   12   defamatory statements towards Lisa Baker and towards her

   13   family by calling someone a traitor or that someone has

   14   committed treason.         Those are defamatory statements that

   15   are not protected under the Constitution.

   16                   In Gonzalez -- excuse me -- yes, in Gonzalez

   17   they continue on again to say that in the second

   18   protected -- unprotected class, speech, integral to

   19   engaging criminal conduct does not warrant First

   20   Amendment protection.          And in the Gonzalez case, what

   21   happened is there is multiple postings and issues that

   22   went out to third parties and the Court ruled that "it's

   23   not simply statements expressing their beliefs that

   24   statements were sent to Belford, the children, and third

   25   parties -- and third parties as an extensive and




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 129 of 143 PageID #: 423
                                                  Exhibit 1 - Crouch MTD Memo   130


    1   successful campaign to threaten, intimidate, and harass

    2   Belford."

    3                   So Mr. Lockert is saying that, well, it

    4   wasn't sent directly to Lisa Baker.               Well, it doesn't

    5   have to be sent directly to Lisa Baker.                It's the

    6   intent.     The intent is to harass.           He says it.      We have

    7   45 pages of the defendant telling the world that he

    8   wants to harass.        That that is his goal.          His sole goal

    9   is to harass and intimidate.            I mean, it couldn't be

   10   more clearer than that.

   11                   Finally, Your Honor, in the interpretations

   12   of the statute, I've already read through Agent Craig

   13   one of the definitions of the word "communicate" in the

   14   statute and "social network," which under number 5

   15   social network means "any online community of people who

   16   share interests and activities or who are interested in

   17   exploring the interests and activities of others, which

   18   provides a way for users to interact."

   19                   Well, that's what happened.            Mrs. Baker, her

   20   family, members of law enforcement are members of this

   21   social network.        The defendant posted to the membership

   22   of this network and he put a hashtag on it.

   23                   Now, although I could not find any Tennessee

   24   cases directly on point because this is somewhat an

   25   issue of first impression, there is a federal court case




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 130 of 143 PageID #: 424
                                                  Exhibit 1 - Crouch MTD Memo   131


    1   and a case out of Florida, O'Leary v. State, in which

    2   that is exactly what we see.            And para -- quoting from

    3   United States v. Presley, 2014 U.S. District, LEXIS

    4   106438, in the case of O'Leary v. Florida is similar to

    5   the (inaudible) case.          And what I'm getting to, is by

    6   the affirmative act of posting the threats on Facebook.

    7   Even though it was on his own personal page, the

    8   defendant was found to have sent or transmitted the

    9   threatening statements to all of his Facebook friends,

   10   including the recipient.           Now, that's the federal court

   11   case.

   12                   In the Florida case of O'Leary, it was same

   13   -- same fact finders but it was sent to people, third

   14   party recipients, who then forwarded it to the victim.

   15   These are cases that make clear that you do not have to

   16   have a direct transmission from the defendant to the

   17   victim.     It's just like mailing a letter.              Nobody on

   18   Earth would think that the postman is committing

   19   harassment by delivering a letter that contains this

   20   (inaudible).

   21                   If I get a letter -- and let me back up.                If

   22   I get a letter with someone urinating on my father's

   23   grave, yes, it's harassment.            My father has passed away.

   24   It's -- but he died of natural causes.                This Court and

   25   Mr. Lockert would never be able to understand the




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 131 of 143 PageID #: 425
                                                  Exhibit 1 - Crouch MTD Memo   132


    1   subjectiveness of how the Bakers felt by seeing this

    2   image and receiving it.           Because, to my knowledge, none

    3   of us have lived through a spouse being murdered by

    4   someone who hated the criminal justice system.                   And here

    5   you have this representation of someone who does hate

    6   the criminal justice system who in his own writing is at

    7   war with the criminal justice system and everybody who

    8   wears a badge.        And then you receive this image of

    9   someone urinating on your husband's grave.                 The

   10   combination of those two things is a direct threat.

   11                   You heard the testimony of the witnesses.

   12   They were in fear, not to mention annoyed, harassed,

   13   threatened, intimidated.           They were in fear.         This is

   14   harassment.       Thank you.

   15                   THE COURT:              Argument, Mr. Lockert?

   16                   MR. LOCKERT:            Yes, sir, Your Honor.

   17                   First of all, the State through Agent Joe

   18   Craig has acknowledged that this meme went -- as posted

   19   was not for an unlawful purpose.              Therefore, the

   20   harassment statute does not apply.              They're trying to

   21   say that his conversation with a retired officer later

   22   where he has threatened to post memes and photos about

   23   Lisa Baker is harassment.

   24                   And I would submit that telling someone in a

   25   private conversation that it is your intent to post more




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 132 of 143 PageID #: 426
                                                  Exhibit 1 - Crouch MTD Memo   133


    1   memes about officers and the officer's wife, that is not

    2   a crime.      That is simply discussing something that he

    3   intends to do.        But by the State's own acknowledgement,

    4   this meme was posted for a lawful person.                 He's got

    5   every right to criticize law enforcement.                 He's got

    6   rights under the law and the Constitution to use

    7   offensive language.         You can post pictures of peeing on

    8   cops.     You can post pictures of a motorcycle officer

    9   laying down injured badly or dead and saying, "get up,

   10   officer.      Go home.     You're drunk."       Those things are all

   11   offensive, but they're lawful purposes.

   12                   TBI has acknowledged this meme was for a

   13   lawful purpose.        If they think they've got some charges

   14   based on what he told Mrs. Baker or what he told the

   15   retired Officer Bailey, they did not (audio distortion)

   16   that.     So I submit when the State's own witness

   17   acknowledges that this meme was posted for a lawful

   18   purpose, the Court has no choice but to dismiss it.

   19                   THE COURT:              All right.      Y'all give me

   20   a couple of minutes to think this through, okay.                   Thank

   21   you.

   22                   MR. LOCKERT:            Yes, Your Honor.

   23                   (Respite).

   24                   THE COURT:              All right.      We're back.

   25   Okay.     I have reviewed the State's exhibits.               I once




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 133 of 143 PageID #: 427
                                                  Exhibit 1 - Crouch MTD Memo   134


    1   again reviewed Mr. Lockert's Motion to Dismiss.

    2                   First of all, let me start by saying that in

    3   this instance when looking at this photograph, first of

    4   all, the Court finds certainly that the Joseph Callaway

    5   Facebook profile belongs, in fact, to the defendant

    6   Mr. Garton.       That Mr. Garton, in fact, is the one that

    7   posted this despicable photograph on Facebook and the

    8   Court finds that he was wanting a certain amount of

    9   attention, which it's clear that he got.

   10                   So looking at Mr. Lockert's Motion to

   11   Dismiss, as far as this being protected speech, the

   12   Court will first say that in this instance the Court

   13   does not find this photograph to be protected speech

   14   under the First Amendment.            The reason why, Mr. Lockert,

   15   in your motion you cite to the Westboro Baptist Church,

   16   another misaligned group of despicable people, in this

   17   Court's view, with their signs showing up at funerals

   18   and soldiers' funerals.

   19                   The Court said that their sign spoke to

   20   issues of broad public import.             In this case, the Court

   21   cannot find that a photoshopped picture of two

   22   individuals urinating on a photo of deceased Sergeant

   23   Daniel Baker of the Dickson County sheriff's office is a

   24   broad public import outside of Dickson County.

   25                   Furthermore, in his own words, Mr. Garton




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 134 of 143 PageID #: 428
                                                  Exhibit 1 - Crouch MTD Memo   135


    1   says that he had a list of at least eight officers that

    2   were -- using my terms -- targets of his dissatisfaction

    3   that he was going to be taking further action against.

    4   Using terms like "make their lives a living hell, make

    5   them pay," that sort of thing.             So in summation then,

    6   this photograph that was posted to Facebook by Mr.

    7   Garton, the Court finds it is not protected speech under

    8   the First Amendment.

    9                   Having considered that, the Court will next

   10   look at the statute for harassment under which

   11   Mr. Garton is charged, Tennessee Code Annotated Section

   12   39-17-308.      Let me start with -- first of all, it says

   13   that under (a)(3), "communicating to another person,

   14   with intent to harass that person, that a relative or

   15   other person has been injured or killed when the

   16   communication is known to be false."               Certainly, the

   17   Court finds that that does not apply in this instance.

   18                   Under (b)(1), "a person convicted of a

   19   criminal offense commits an offense if, while

   20   incarcerated, on pretrial diversion, probation,

   21   community correction or parole, intentionally

   22   communicates in person with the victim of the person's

   23   crime."     It goes onto say, other factors.              Certainly,

   24   that statute or section of the statute does not apply.

   25                   We're left then with section (a)(1), (a)(2),




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 135 of 143 PageID #: 429
                                                  Exhibit 1 - Crouch MTD Memo   136


    1   or (a)(4).      Section (a)(1) says that "a person commits

    2   an offense who intentionally communicates a threat to

    3   another person and the person communicating the threat,

    4   intends the communication to be a threat of harm to the

    5   victim, and a reasonable person would perceive the

    6   communication to be a threat of harm."

    7                   It's interesting to note that this says

    8   "communicates a threat to another person" in part (1)

    9   but in part (a) under part (1) doesn't use the term

   10   "intends the communication to be a threat of harm to

   11   another person."        It says, "intends the communication to

   12   be a threat of harm to a victim."              That is a specific

   13   person.

   14                   The Court, therefore, takes it to mean that

   15   communicating a threat to another person -- "intending

   16   the communication to be a threat of harm to a victim and

   17   a reasonable person would proceed the communication to

   18   be a threat of harm" would mean that a person could

   19   threaten to harm someone through a third person and it

   20   could violate that code section.              That it would not have

   21   to be a threat of harm communicated directly to the

   22   victim.

   23                   Under number (2) it says, "communicates with

   24   another person with that lawful person, anonymously or

   25   otherwise, with the intent that the frequency or means




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 136 of 143 PageID #: 430
                                                  Exhibit 1 - Crouch MTD Memo   137


    1   of the communications annoys, offends, alarms, or

    2   frightens the recipient and, by this action, annoys,

    3   offends, alarms, or frightens the recipient."

    4                   The Court finds it interesting to note that

    5   in his communications, Facebook messages with retired

    6   Officer Bailey, that he wrote "since my post is going

    7   all over Facebook and I'm loving it."               Once again, I

    8   said it seems that Mr. Garton was seeking a reaction,

    9   apparently from as many people as he could possibly

   10   reach.

   11                   Now, the testimony was that Mr. Garton

   12   posted this photograph to his personal or to the

   13   personal Facebook page of his alias, Mr. Callaway, and

   14   that was the only place it was posted other than --

   15   that's all the evidence was introduced to show -- other

   16   than Mr. Garton's own words to Mr. Bailey that he had

   17   posted on several other websites and had about

   18   98 percent positive reaction, in his words, but there

   19   was no evidence of that presented to the Court.                   So

   20   we're talking merely about Facebook.

   21                   Sergeant Baker's widow, Mrs. Baker,

   22   testified that she had received the message or the

   23   picture, that she came to know about it from people

   24   sending it to her making her aware of it.

   25                   Sergeant Baker's mother testified that she




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 137 of 143 PageID #: 431
                                                  Exhibit 1 - Crouch MTD Memo   138


    1   was made aware of the post and her personal feelings on

    2   it.    Captain Arnold in the police department and retired

    3   officer Mr. Bailey both testified of their reaction to

    4   the photograph.        Mr. Bailey such that he even messaged

    5   the page of Mr. Callaway and was communicating directly

    6   with Mr. Garton about the photograph.

    7                   Under number (4), it says, "communicates

    8   with another person or transmits or displays an image

    9   without legitimate purpose with the intent that the

   10   image is viewed by the victim by any method described in

   11   subdivision (a)(1), and the person maliciously intends

   12   the communication to be a threat of harm to the victim,

   13   and a reasonable person would perceive the communication

   14   to be a threat of harm."

   15                   In this case, it's important for the Court

   16   to consider who would be victims of harassment from this

   17   photograph.       Certainly, the Court would find that

   18   Mrs. Lisa Baker having the closest relationship with

   19   Sergeant Baker, being his widow, could be considered a

   20   victim.     Sergeant Baker's mother could potentially be

   21   considered a victim as well.            Certainly, the Court

   22   understands the strong emotions that Captain Arnold and

   23   Mr. Bailey would feel being so close with Sergeant

   24   Baker, but certainly the Court would not consider them

   25   to be victims of any harassment by simply seeing the




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 138 of 143 PageID #: 432
                                                  Exhibit 1 - Crouch MTD Memo     139


    1   photograph.

    2                   In looking at those three subsections, two

    3   of them require -- (a)(1) and (a)(4) require a threat of

    4   harm to the victims.          They also require a reasonable

    5   person test -- that a reasonable person perceived the

    6   communication to be a threat of harm.

    7                   I'll go ahead and say under number (2),

    8   "communicates with another person without lawful

    9   purpose, anonymously or otherwise, with the intent that

   10   the frequency or means annoys, offends, alarms, or

   11   frightens the recipient."           The posting of one photograph

   12   on Facebook that was posted on Mr. Callaway's, a/k/a

   13   Mr. Garton's page, his friends, Facebook friends would

   14   see, and it would be disseminated from there, that that

   15   -- the Court cannot find that there is probable cause to

   16   believe that that was -- that that was a violation of

   17   that code section.

   18                   So we're left with (a)(1) and (a)(4).               The

   19   Court having found that communicating the picture to

   20   another person, certainly posting on Facebook, would do

   21   that.     That's a form of communication specifically

   22   covered by the statute.           "Transmitting or displaying an

   23   image without legitimate purpose with the intent the

   24   image is viewed by the victim by any method described in

   25   subdivision (a)(1), and the person maliciously intends




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 139 of 143 PageID #: 433
                                                  Exhibit 1 - Crouch MTD Memo   140


    1   the communication to be a threat of harm to the victim,

    2   and a reasonable person would perceive the communication

    3   to be a threat of harm."

    4                   The Court is, therefore, finds that those

    5   statutory elements have been met insofar as the

    6   photograph itself was communicated to another person.

    7   Certainly, Mr. Garton, in his own words, intended for

    8   the photograph to be viewed.

    9                   The Court having found that Mrs. Lisa Baker

   10   certainly could be considered to be a -- would be

   11   considered to be a victim in the case.                Therefore, the

   12   last element is that the communication must be intended

   13   to be a threat of harm to the victim and a reasonable

   14   person would perceive the communication to be a threat

   15   of harm.

   16                   As I previously said, certainly we're all

   17   aware the photograph depicts two men urinating on a

   18   tombstone, upon which the photograph Sergeant Baker has

   19   been photoshopped or inserted on the front of the

   20   tombstone.

   21                   We have Mr. Garton's words to Mr. Bailey.

   22   The Court looking at the context of the conversation,

   23   which started out with Mr. Bailey asking Mr. Garton why

   24   would you post a -- not why would you post a picture

   25   intending to put the viewpoint out that Mr. Garton hates




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 140 of 143 PageID #: 434
                                                  Exhibit 1 - Crouch MTD Memo   141


    1   police officers, but that why would you use Daniel

    2   Baker's picture?

    3                   No doubt Mr. Garton made clear his views.

    4   He views police, law enforcement, judges, D.A.s, all to

    5   be the enemy in his mind.           At one point Mr. Garton said,

    6   "I mean, I can do some photoshop of his wife.                   I've got

    7   plenty of ideas running through my mind."                 However, in

    8   this instance, Mr. Garton did not do a photoshop of

    9   Mrs. Baker.       He did a photoshop of deceased Sergeant

   10   Daniel Baker's photograph on a tombstone being urinated

   11   on.

   12                   The Court would take the clear view that the

   13   opinion Mr. Garton is conveying in that photograph is,

   14   for lack of a better term, piss on Daniel Baker, piss on

   15   his grave.      That's Mr. Garton's viewpoint.             As

   16   disgusting as this photo is, as juvenile, as unfunny,

   17   unclever, unwitty as this is, the Court cannot find that

   18   there's probable cause to believe that the posting of

   19   this photograph constitutes a threat of harm to Lisa

   20   Baker, but is instead a denigration of Sergeant Baker's

   21   memory.     Therefore, respectfully, the Court dismisses

   22   this count.

   23                   Anything else, Gentlemen?

   24                   MR. LOCKERT:            No, Your Honor.         Thank

   25   you, Your Honor.




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 141 of 143 PageID #: 435
                                                  Exhibit 1 - Crouch MTD Memo   142


    1                   (Whereupon, the audio ends).

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 142 of 143 PageID #: 436
                                                  Exhibit 1 - Crouch MTD Memo




Case 3:21-cv-00338 Document 12-1 Filed 05/28/21 Page 143 of 143 PageID #: 437
